Exhibit 10.15

 

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is
entered into on August 10. 2007 (the “Execution Date”), to be effective for all
purposes as of August 2, 2007 (the “Effective Date”), by and between Linens ’n
Things, Inc., a Delaware corporation (the “Company”) and wholly owned subsidiary
of Linens Holding Co., a Delaware corporation (“Holding”), and Scott Silver (the
“Executive”).

 

WHEREAS, the Company and the Executive entered in an Employment Agreement on
May 5, 2006, effective as of April 3, 2006 (the “Original Employment
Agreement”);

 

WHEREAS, the Company and the Executive entered in an Amended and Restated
Employment Agreement on January 20, 2007, effective as of January 1, 2007 (the
“First Amended Employment Agreement”), to amend and restate the Original
Employment Agreement; and

 

WHEREAS, the Company and the Executive now desire to amend certain provisions of
the First Amended Employment Agreement and restate the First Amended Employment
Agreement, as so amended, effective as of the Effective Date.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

 


1.                                      EMPLOYMENT OF EXECUTIVE; DUTIES.

 


1.1                               TITLE.  DURING THE EMPLOYMENT PERIOD (AS
DEFINED IN SECTION 2 HEREOF), THE EXECUTIVE SHALL SERVE AS EXECUTIVE VICE
PRESIDENT, MERCHANDISING OF THE COMPANY AND OF HOLDING.  THE EXECUTIVE SHALL
HAVE THE NORMAL DUTIES, RESPONSIBILITIES AND AUTHORITY COMMENSURATE WITH SUCH
POSITIONS.


 


1.2                               DUTIES.  DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE SHALL DO AND PERFORM ALL SERVICES AND ACTS NECESSARY OR ADVISABLE TO
FULFILL THE DUTIES AND RESPONSIBILITIES OF THE EXECUTIVE’S POSITIONS AND SHALL
RENDER SUCH SERVICES ON THE TERMS SET FORTH HEREIN.  IN ADDITION, THE EXECUTIVE
SHALL HAVE SUCH OTHER EXECUTIVE AND MANAGERIAL POWERS AND DUTIES AS MAY
REASONABLY BE ASSIGNED TO THE EXECUTIVE, COMMENSURATE WITH THE EXECUTIVE SERVING
AS AN EXECUTIVE VICE PRESIDENT.  THE COMPANY MAY ADJUST THE DUTIES AND
RESPONSIBILITIES OF THE EXECUTIVE AS AN EXECUTIVE VICE PRESIDENT,
NOTWITHSTANDING THE SPECIFIC TITLE SET FORTH IN SECTION 1.1 HEREOF, BASED UPON
THE COMPANY’S NEEDS FROM TIME TO TIME.  EXCEPT FOR SICK LEAVE, REASONABLE
VACATIONS AND EXCUSED LEAVES OF ABSENCE, THE EXECUTIVE SHALL, THROUGHOUT THE
EMPLOYMENT PERIOD, DEVOTE SUBSTANTIALLY ALL THE EXECUTIVE’S WORKING TIME,
ATTENTION, KNOWLEDGE AND SKILLS FAITHFULLY, AND TO THE BEST OF THE EXECUTIVE’S
ABILITY, TO THE DUTIES AND RESPONSIBILITIES OF THE EXECUTIVE’S POSITIONS IN
FURTHERANCE OF THE BUSINESS AFFAIRS AND ACTIVITIES OF THE COMPANY AND ITS
SUBSIDIARIES AND AFFILIATES (AS DEFINED IN SECTION 5.4(A) HEREOF) AND, EXCEPT
WHERE THE COMPANY PROVIDES ITS WRITTEN CONSENT OTHERWISE, SHALL MAINTAIN THE
EXECUTIVE’S PRINCIPAL RESIDENCE WITHIN 75 MILES OF THE PRINCIPAL OFFICE OF THE
COMPANY AS OF THE EFFECTIVE DATE.  THE

 

--------------------------------------------------------------------------------



 


EXECUTIVE SHALL AT ALL TIMES BE SUBJECT TO, COMPLY WITH, OBSERVE AND CARRY OUT
(A) THE COMPANY’S RULES, REGULATIONS, POLICIES AND CODES OF ETHICS AND/OR
CONDUCT APPLICABLE TO ITS EMPLOYEES GENERALLY AND IN EFFECT FROM TIME TO TIME
AND (B) SUCH RULES, REGULATIONS, POLICIES, CODES OF ETHICS AND/OR CONDUCT,
DIRECTIONS AND RESTRICTIONS AS THE BOARD OF DIRECTORS OF THE COMPANY (THE
“BOARD”) MAY FROM TIME TO TIME REASONABLY ESTABLISH OR APPROVE FOR SENIOR
EXECUTIVE OFFICERS OF THE COMPANY.


 


2.                                      TERM OF EMPLOYMENT.


 


2.1                               EMPLOYMENT PERIOD.  THE EMPLOYMENT OF THE
EXECUTIVE HEREUNDER SHALL CONTINUE UNTIL DECEMBER 31, 2008 (THE “INITIAL
EMPLOYMENT PERIOD”), UNLESS TERMINATED EARLIER IN ACCORDANCE WITH THE PROVISIONS
OF SECTION 4 OF THIS AGREEMENT.


 


2.2                               EXTENSION.  UNLESS TERMINATED EARLIER IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 4 OF THIS AGREEMENT, THE EMPLOYMENT OF
THE EXECUTIVE HEREUNDER SHALL CONTINUE AFTER THE END OF THE INITIAL EMPLOYMENT
PERIOD FOR ADDITIONAL ONE (1)-YEAR PERIODS (EACH AN “EXTENSION PERIOD” AND,
TOGETHER WITH THE INITIAL EMPLOYMENT PERIOD, THE “EMPLOYMENT PERIOD”), UNLESS
THE COMPANY OR THE EXECUTIVE NOTIFIES THE OTHER IN WRITING NOT LESS THAN ONE
(1) YEAR PRIOR TO THE END OF THE INITIAL EMPLOYMENT PERIOD, OR THE END OF THE
APPLICABLE EXTENSION PERIOD, OF ITS OR THE EXECUTIVE’S ELECTION, IN ITS OR THE
EXECUTIVE’S SOLE DISCRETION, NOT TO EXTEND THE EMPLOYMENT PERIOD.


 


3.                                      COMPENSATION AND GENERAL BENEFITS.


 


3.1                               BASE SALARY.


 


(A)                                  DURING THE EMPLOYMENT PERIOD, THE COMPANY
AGREES TO PAY TO THE EXECUTIVE AN ANNUAL BASE SALARY IN AN AMOUNT EQUAL TO
$400,000 (SUCH BASE SALARY, AS MAY BE ADJUSTED FROM TIME TO TIME PURSUANT TO
SECTION 3.1(B), IS REFERRED TO HEREIN AS THE “BASE SALARY”).  THE EXECUTIVE’S
BASE SALARY, LESS AMOUNTS REQUIRED TO BE WITHHELD UNDER APPLICABLE LAW, SHALL BE
PAYABLE IN EQUAL INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL
PRACTICES AND PROCEDURES IN EFFECT FROM TIME TO TIME FOR THE PAYMENT OF SALARIES
TO OFFICERS OF THE COMPANY, BUT IN NO EVENT LESS FREQUENTLY THAN MONTHLY.


 


(B)                                 THE BOARD OR THE COMPENSATION COMMITTEE
ESTABLISHED BY THE BOARD (THE “COMPENSATION COMMITTEE”) SHALL REVIEW THE
EXECUTIVE’S PERFORMANCE ON AN ANNUAL BASIS AND, BASED ON SUCH REVIEW, MAY CHANGE
THE BASE SALARY, AS IT, ACTING IN ITS SOLE DISCRETION, SHALL DETERMINE TO BE
REASONABLE AND APPROPRIATE.


 


3.2                               BONUS.  WITH RESPECT TO THE 2007 CALENDAR YEAR
AND WITH RESPECT TO EACH CALENDAR YEAR THAT COMMENCES DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE FROM THE COMPANY AN ANNUAL
PERFORMANCE BONUS (THE “ANNUAL BONUS”) ON A BASIS AND IN AN AMOUNT TO BE
DETERMINED BY THE BOARD OR THE COMPENSATION COMMITTEE IN THE EXERCISE OF ITS
SOLE DISCRETION FOR THE APPLICABLE YEAR.  THE TARGET ANNUAL BONUS, IF ANY, WILL
BE 50% OF THE BASE SALARY.  ANY ANNUAL BONUS EARNED SHALL BE PAYABLE IN FULL AS
SOON AS REASONABLY PRACTICABLE FOLLOWING THE DETERMINATION THEREOF, BUT IN NO
EVENT LATER THAN MAY 15 OF THE FOLLOWING YEAR, AND IN ACCORDANCE WITH THE
COMPANY’S NORMAL PAYROLL PRACTICES AND PROCEDURES.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN SECTION 4 HEREOF, ANY ANNUAL BONUS (OR

 

2

--------------------------------------------------------------------------------



 


PORTION THEREOF) PAYABLE UNDER THIS SECTION 3.2 SHALL NOT BE PAYABLE UNLESS THE
EXECUTIVE IS EMPLOYED BY THE COMPANY ON THE LAST DAY OF THE PERIOD TO WHICH SUCH
ANNUAL BONUS RELATES.


 


3.3                               EXPENSES.  DURING THE EMPLOYMENT PERIOD, IN
ADDITION TO ANY AMOUNTS TO WHICH THE EXECUTIVE MAY BE ENTITLED PURSUANT TO THE
OTHER PROVISIONS OF THIS SECTION 3 OR ELSEWHERE HEREIN, THE EXECUTIVE SHALL BE
ENTITLED TO RECEIVE REIMBURSEMENT FROM THE COMPANY FOR ALL REASONABLE AND
NECESSARY EXPENSES INCURRED BY THE EXECUTIVE IN PERFORMING THE EXECUTIVE’S
DUTIES HEREUNDER ON BEHALF OF THE COMPANY, SUBJECT TO, AND CONSISTENT WITH, THE
COMPANY’S POLICIES FOR EXPENSE PAYMENT AND REIMBURSEMENT, IN EFFECT FROM TIME TO
TIME.


 


3.4                               FRINGE BENEFITS.  DURING THE EMPLOYMENT
PERIOD, IN ADDITION TO ANY AMOUNTS TO WHICH THE EXECUTIVE MAY BE ENTITLED
PURSUANT TO THE OTHER PROVISIONS OF THIS SECTION 3 OR ELSEWHERE HEREIN, THE
EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN, AND TO RECEIVE BENEFITS UNDER,
(A) ANY BENEFIT PLANS, ARRANGEMENTS OR POLICIES MADE AVAILABLE BY THE COMPANY TO
ITS EMPLOYEES GENERALLY, SUBJECT TO AND ON A BASIS CONSISTENT WITH THE TERMS,
CONDITIONS AND OVERALL ADMINISTRATION OF EACH SUCH PLAN, ARRANGEMENT OR POLICY
AND (B) WITHOUT LIMITING THE FOREGOING, THE BENEFITS SET FORTH ON EXHIBIT B
ATTACHED HERETO.


 


3.5                               STOCK OPTIONS.


 


(A)                                  THE COMPANY SHALL RECOMMEND TO THE OPTION
COMMITTEE OF HOLDING, AS DEFINED IN THE LINENS HOLDING CO. STOCK OPTION PLAN
(THE “PLAN”), THAT THE EXECUTIVE BE GRANTED ADDITIONAL NONQUALIFIED OPTIONS
UNDER THE PLAN TO PURCHASE A TOTAL OF 10,000 SHARES OF COMMON STOCK, PAR VALUE
$0.01 PER SHARE, OF HOLDING (THE “COMMON STOCK”) WITH A PER SHARE EXERCISE PRICE
EQUAL TO THE FAIR MARKET VALUE OF THE COMMON STOCK ON THE DATE OF GRANT AS
DETERMINED BY THE OPTION COMMITTEE (THE “OPTIONS”).  THE OPTIONS HAVE A TERM OF
SEVEN (7) YEARS FROM THE DATE OF GRANT AND ARE EQUALLY DIVIDED BETWEEN A “TIME
OPTION” AND A “PERFORMANCE OPTION.”  THE TIME OPTION SHALL BECOME VESTED AND
EXERCISABLE IN FOUR EQUAL ANNUAL INSTALLMENTS ON EACH OF THE FIRST FOUR
ANNIVERSARIES OF THE DATE OF GRANT, SUBJECT TO THE EXECUTIVE’S CONTINUED
EMPLOYMENT WITH THE COMPANY, AND THE PERFORMANCE OPTION SHALL BECOME VESTED AND
EXERCISABLE UPON SATISFACTION OF THE PERFORMANCE CRITERIA SET FORTH IN THE GRANT
LETTER.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE OPTIONS SHALL BE SUBJECT TO
THE TERMS AND CONDITIONS OF THE PLAN AND THE GRANT LETTER EXECUTED IN RESPECT OF
THE OPTIONS.


 


(B)                                 DURING THE EMPLOYMENT PERIOD AND SUBJECT TO
THE APPROVAL OF THE OPTION COMMITTEE, THE EXECUTIVE SHALL BE ELIGIBLE TO
PARTICIPATE IN AND BE GRANTED ADDITIONAL STOCK OPTIONS UNDER THE PLAN.


 


4.                                      TERMINATION.


 


4.1                               GENERAL.  THE EMPLOYMENT OF THE EXECUTIVE
HEREUNDER (AND THE EMPLOYMENT PERIOD) SHALL TERMINATE AS PROVIDED IN SECTION 2
HEREOF, UNLESS EARLIER TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 4.


 


4.2                               DEATH OR DISABILITY OF THE EXECUTIVE.


 


(A)                                  THE EMPLOYMENT OF THE EXECUTIVE HEREUNDER
(AND THE EMPLOYMENT PERIOD) SHALL TERMINATE UPON (I) THE DEATH OF THE EXECUTIVE
AND (II) AT THE OPTION OF

 

3

--------------------------------------------------------------------------------



 


THE COMPANY, UPON NOT LESS THAN FIFTEEN (15) DAYS’ PRIOR WRITTEN NOTICE TO THE
EXECUTIVE OR THE EXECUTIVE’S PERSONAL REPRESENTATIVE OR GUARDIAN, IF THE
EXECUTIVE SUFFERS A “TOTAL DISABILITY” (AS DEFINED IN SECTION 4.2(B) HEREOF). 
UPON TERMINATION FOR DEATH OR TOTAL DISABILITY, SUBJECT TO REDUCTION BY ANY
BENEFITS PAID OR PAYABLE TO THE EXECUTIVE, THE EXECUTIVE’S BENEFICIARIES OR
ESTATE UNDER ANY COMPANY-SPONSORED DISABILITY BENEFIT PLAN PROGRAM OR POLICY FOR
THE PERIOD FOLLOWING SUCH DATE OF TERMINATION, (A) THE COMPANY SHALL PAY TO THE
EXECUTIVE, GUARDIAN OR PERSONAL REPRESENTATIVE, AS THE CASE MAY BE, THE
EXECUTIVE’S CURRENT BASE SALARY FOR THE REMAINDER OF THE EMPLOYMENT PERIOD IN
EFFECT IMMEDIATELY PRIOR TO THE DATE OF TERMINATION AND (B) SUBJECT FURTHER TO
THE SOLE DISCRETION OF THE BOARD OR THE COMPENSATION COMMITTEE, THE COMPANY MAY
ALSO PAY TO THE EXECUTIVE, GUARDIAN OR PERSONAL REPRESENTATIVE, AS THE CASE MAY
BE, A PRORATED SHARE OF THE ANNUAL BONUS PURSUANT TO SECTION 3.2 HEREOF (BASED
ON THE PERIOD OF ACTUAL EMPLOYMENT) THAT THE EXECUTIVE WOULD HAVE BEEN ENTITLED
TO HAD THE EXECUTIVE WORKED THE FULL YEAR DURING WHICH THE TERMINATION OCCURRED,
PROVIDED THAT BONUS TARGETS ARE MET FOR THE YEAR OF SUCH TERMINATION.  ANY BONUS
SHALL BE PAYABLE AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE DETERMINATION
THEREOF, BUT IN NO EVENT LATER THAN MAY 15 OF THE FOLLOWING YEAR, AND IN
ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PRACTICES AND PROCEDURES.


 


(B)                                 FOR PURPOSES OF THIS AGREEMENT, “TOTAL
DISABILITY” SHALL MEAN (I) IF THE EXECUTIVE IS SUBJECT TO A LEGAL DECREE OF
INCOMPETENCY (THE DATE OF SUCH DECREE BEING DEEMED THE DATE ON WHICH SUCH
DISABILITY OCCURRED), (II) THE WRITTEN DETERMINATION BY A PHYSICIAN SELECTED BY
THE COMPANY THAT, BECAUSE OF A MEDICALLY DETERMINABLE DISEASE, INJURY OR OTHER
PHYSICAL OR MENTAL DISABILITY, THE EXECUTIVE IS UNABLE SUBSTANTIALLY TO PERFORM,
WITH OR WITHOUT REASONABLE ACCOMMODATION, THE MATERIAL DUTIES OF THE EXECUTIVE
REQUIRED HEREBY, AND THAT SUCH DISABILITY HAS LASTED FOR NINETY (90) CONSECUTIVE
DAYS OR ANY ONE HUNDRED TWENTY (120) DAYS DURING THE IMMEDIATELY PRECEDING
TWELVE (12)-MONTH PERIOD OR IS, AS OF THE DATE OF DETERMINATION, REASONABLY
EXPECTED TO LAST SIX (6) MONTHS OR LONGER AFTER THE DATE OF DETERMINATION, IN
EACH CASE BASED UPON MEDICALLY AVAILABLE RELIABLE INFORMATION OR
(III) EXECUTIVE’S QUALIFYING FOR BENEFITS UNDER THE COMPANY’S LONG-TERM
DISABILITY COVERAGE, IF ANY.  IN CONJUNCTION WITH DETERMINING MENTAL AND/OR
PHYSICAL DISABILITY FOR PURPOSES OF THIS AGREEMENT, THE EXECUTIVE HEREBY
CONSENTS TO (X) ANY EXAMINATIONS THAT THE BOARD OR THE COMPENSATION COMMITTEE
DETERMINES ARE RELEVANT TO A DETERMINATION OF WHETHER THE EXECUTIVE IS MENTALLY
AND/OR PHYSICALLY DISABLED OR ARE REQUIRED BY THE COMPANY PHYSICIAN, (Y) FURNISH
SUCH MEDICAL INFORMATION AS MAY BE REASONABLY REQUESTED AND (Z) WAIVE ANY
APPLICABLE PHYSICIAN PATIENT PRIVILEGE THAT MAY ARISE BECAUSE OF SUCH
EXAMINATION.


 


(C)                                  WITH RESPECT TO OUTSTANDING STOCK OPTIONS
AND OTHER EQUITY-BASED AWARDS HELD BY THE EXECUTIVE AS OF THE DATE OF
TERMINATION PURSUANT TO THIS SECTION 4.2, (I) ANY SUCH OPTIONS THAT ARE NOT
VESTED OR EXERCISABLE AS OF SUCH DATE OF TERMINATION SHALL IMMEDIATELY EXPIRE
AND ANY SUCH EQUITY-BASED AWARDS THAT ARE NOT VESTED AS OF SUCH DATE OF
TERMINATION SHALL IMMEDIATELY BE FORFEITED AND (II) ANY SUCH OPTIONS THAT ARE
VESTED AND EXERCISABLE AS OF SUCH DATE OF TERMINATION SHALL EXPIRE IMMEDIATELY
FOLLOWING THE EXPIRATION OF THE ONE HUNDRED EIGHTY (180)-DAY PERIOD FOLLOWING
SUCH DATE OF TERMINATION.


 


(D)                                 WITH RESPECT TO ANY SHARES OF COMMON STOCK
HELD BY THE EXECUTIVE THAT ARE VESTED AS OF THE DATE OF TERMINATION PURSUANT TO
THIS SECTION 4.2 (OR ISSUED PURSUANT TO THE EXERCISE OF OPTIONS FOLLOWING SUCH
DATE OF TERMINATION PURSUANT TO SECTION 4.2(C) HEREOF), FOR THE TWO HUNDRED
SEVENTY (270)-DAY PERIOD FOLLOWING SUCH DATE OF TERMINATION, THE

 

4

--------------------------------------------------------------------------------



 


COMPANY (OR ITS DESIGNEE) SHALL HAVE THE RIGHT TO PURCHASE FROM THE EXECUTIVE OR
THE EXECUTIVE’S BENEFICIARY, AS APPLICABLE, AND THE EXECUTIVE OR THE EXECUTIVE’S
BENEFICIARY HEREBY AGREES TO SELL ANY OR ALL SUCH SHARES TO THE COMPANY (OR THE
COMPANY’S DESIGNEE) FOR AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE PER SHARE
CURRENT FAIR MARKET VALUE OF A SHARE OF COMMON STOCK (AS DETERMINED BY THE BOARD
IN GOOD FAITH) AND (II) THE NUMBER OF SHARES SO PURCHASED.


 


4.3                               TERMINATION BY THE COMPANY WITHOUT CAUSE OR
RESIGNATION BY THE EXECUTIVE FOR GOOD REASON.


 


(A)                                  THE COMPANY MAY TERMINATE THE EXECUTIVE’S
EMPLOYMENT WITHOUT “CAUSE” (AS DEFINED IN SECTION 4.3(G)), AND THEREBY TERMINATE
THE EXECUTIVE’S EMPLOYMENT (AND THE EMPLOYMENT PERIOD) UNDER THIS AGREEMENT AT
ANY TIME WITH NO REQUIREMENT FOR NOTICE TO THE EXECUTIVE.


 


(B)                                 THE EXECUTIVE MAY RESIGN, AND THEREBY
TERMINATE THE EXECUTIVE’S EMPLOYMENT (AND THE EMPLOYMENT PERIOD), AT ANY TIME
FOR “GOOD REASON” (AS DEFINED IN SECTION 4.3(F) HEREOF), UPON NOT LESS THAN
SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE TO THE COMPANY SPECIFYING IN REASONABLE
DETAIL THE REASON THEREFORE; PROVIDED, HOWEVER, THAT THE COMPANY SHALL HAVE A
REASONABLE OPPORTUNITY TO CURE ANY SUCH GOOD REASON (TO THE EXTENT POSSIBLE)
WITHIN SIXTY (60) DAYS AFTER THE COMPANY’S RECEIPT OF SUCH NOTICE; AND PROVIDED
FURTHER THAT, IF THE COMPANY IS NOT SEEKING TO CURE, THE COMPANY SHALL NOT BE
OBLIGATED TO ALLOW THE EXECUTIVE TO CONTINUE WORKING DURING SUCH PERIOD AND MAY,
IN ITS SOLE DISCRETION, ACCELERATE SUCH TERMINATION OF EMPLOYMENT (AND THE
EMPLOYMENT PERIOD) TO ANY DATE DURING SUCH PERIOD.


 

(I)                                     EXECUTIVE MAY NOT TERMINATE EMPLOYMENT
UNDER THIS AGREEMENT FOR GOOD REASON REGARDING ANY OF THE COMPANY’S ACTS OR
OMISSIONS OF WHICH EXECUTIVE HAD ACTUAL NOTICE FOR SIXTY (60) DAYS OR MORE PRIOR
TO GIVING NOTICE OF TERMINATION FOR GOOD REASON.

 

(II)                                  A DETERMINATION OF WHETHER THE EXECUTIVE
LEGITIMATELY HAS GOOD REASON FOR TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER
THIS AGREEMENT, AND OF WHETHER THE COMPANY HAS EFFECTIVELY CURED AND THUS
ELIMINATED THE GROUNDS FOR SUCH GOOD REASON, SHALL BE MADE ONLY BY THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY (THE “CHIEF EXECUTIVE OFFICER”), WITHIN THE
CHIEF EXECUTIVE OFFICER’S SOLE JUDGMENT AND DISCRETION, ACTING IN GOOD FAITH
AFTER HAVING MET WITH THE COMPANY’S SENIOR VICE PRESIDENT OF HUMAN RESOURCES.

 


(C)                                  IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED PURSUANT TO THIS SECTION 4.3, THEN, SUBJECT TO SECTION 4.3(D) HEREOF,
THE FOLLOWING PROVISIONS SHALL APPLY:


 

(I)                                     THE COMPANY SHALL CONTINUE TO PAY THE
EXECUTIVE THE BASE SALARY TO WHICH THE EXECUTIVE WOULD HAVE BEEN ENTITLED
PURSUANT TO SECTION 3.1 HEREOF (AT THE BASE SALARY RATE DURING THE YEAR OF
TERMINATION) HAD THE EXECUTIVE REMAINED IN THE EMPLOY OF THE COMPANY UNTIL THE
EXPIRATION OF THE EMPLOYMENT PERIOD IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF
TERMINATION, WITH ALL SUCH AMOUNTS PAYABLE IN ACCORDANCE WITH THE COMPANY’S
NORMAL PAYROLL PRACTICES

 

5

--------------------------------------------------------------------------------


 

AND PROCEDURES IN THE SAME MANNER AND AT THE SAME TIME AS THOUGH THE EXECUTIVE
REMAINED EMPLOYED BY THE COMPANY.

 

(II)                                  IF SUCH TERMINATION OCCURS UPON OR WITHIN
SIX (6) MONTHS FOLLOWING A CHANGE OF CONTROL (AS DEFINED IN EXHIBIT A ATTACHED
HERETO), THE COMPANY SHALL CONTINUE TO PAY THE EXECUTIVE THE BASE SALARY TO
WHICH THE EXECUTIVE WOULD HAVE BEEN ENTITLED PURSUANT TO SECTION 3.1 HEREOF (AT
THE BASE SALARY RATE DURING THE YEAR OF TERMINATION) FOR THE GREATER OF (A) THE
PERIOD SET FORTH IN SECTION 4.3(C)(I) HEREOF OR (B) A TWO (2)-YEAR PERIOD
FOLLOWING SUCH DATE OF TERMINATION, WITH ALL SUCH AMOUNTS PAYABLE IN ACCORDANCE
WITH THE COMPANY’S NORMAL PAYROLL PRACTICES AND PROCEDURES IN THE SAME MANNER
AND AT THE SAME TIME AS THOUGH THE EXECUTIVE REMAINED EMPLOYED BY THE COMPANY.

 

(III)                               IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED PURSUANT TO THIS SECTION 4.3 WITHOUT CAUSE, AND IF THE COMPANY HAS
PREVIOUSLY EFFECTED REDUCTIONS IN THE EXECUTIVE’S BASE SALARY AND THE BASE
SALARY OF ALL EXECUTIVES AT THE SAME LEVEL AS THE EXECUTIVE, WHICH REDUCTIONS
WERE SUBSTANTIALLY SIMILAR, THEN THE BASE SALARY RATE FOR PURPOSES OF
SECTION 4.3(C)(I) OR (II) HEREOF SHALL BE THE BASE SALARY RATE IN EFFECT
IMMEDIATELY PRIOR TO SUCH REDUCTIONS.

 

(IV)                              SUBJECT TO THE SOLE DISCRETION OF THE BOARD OR
THE COMPENSATION COMMITTEE, THE COMPANY MAY PAY TO THE EXECUTIVE A PRORATED
SHARE OF THE ANNUAL BONUS PURSUANT TO SECTION 3.2 HEREOF (BASED ON THE PERIOD OF
ACTUAL EMPLOYMENT) THAT THE EXECUTIVE WOULD HAVE BEEN ENTITLED TO HAD THE
EXECUTIVE WORKED THE FULL YEAR DURING WHICH THE TERMINATION OCCURRED, PROVIDED
THAT BONUS TARGETS ARE MET FOR THE YEAR OF SUCH TERMINATION.  THE BONUS SHALL BE
PAYABLE AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE DETERMINATION THEREOF,
BUT IN NO EVENT LATER THAN MAY 15 OF THE FOLLOWING YEAR, AND IN ACCORDANCE WITH
THE COMPANY’S NORMAL PAYROLL PRACTICES AND PROCEDURES.

 

(V)                                 WITH RESPECT TO OUTSTANDING OPTIONS AND
OTHER EQUITY-BASED AWARDS HELD BY THE EXECUTIVE AS OF THE DATE OF TERMINATION
PURSUANT TO THIS SECTION 4.3, (A) ANY SUCH OPTIONS THAT ARE NOT VESTED OR
EXERCISABLE AS OF SUCH DATE OF TERMINATION SHALL IMMEDIATELY EXPIRE AND ANY SUCH
EQUITY-BASED AWARDS THAT ARE NOT VESTED AS OF SUCH DATE OF TERMINATION SHALL
IMMEDIATELY BE FORFEITED AND (B) ANY SUCH OPTIONS THAT ARE VESTED AND
EXERCISABLE AS OF SUCH DATE OF TERMINATION SHALL EXPIRE IMMEDIATELY FOLLOWING
THE EXPIRATION OF THE NINETY (90)-DAY PERIOD FOLLOWING SUCH DATE OF TERMINATION.

 

(VI)                              WITH RESPECT TO ANY SHARES OF COMMON STOCK
HELD BY THE EXECUTIVE THAT ARE VESTED AS OF THE DATE OF TERMINATION PURSUANT TO
THIS SECTION 4.3 (OR ISSUED PURSUANT TO THE EXERCISE OF OPTIONS FOLLOWING SUCH
DATE OF TERMINATION PURSUANT TO SECTION 4.3(C)(V) HEREOF), FOR THE ONE HUNDRED
EIGHTY (180)-DAY PERIOD FOLLOWING SUCH DATE OF TERMINATION, THE COMPANY (OR ITS
DESIGNEE) SHALL HAVE THE RIGHT TO PURCHASE FROM THE EXECUTIVE, AND THE EXECUTIVE
HEREBY AGREES TO SELL ANY OR ALL SUCH SHARES TO THE COMPANY (OR THE COMPANY’S

 

6

--------------------------------------------------------------------------------


 

DESIGNEE), FOR AN AMOUNT EQUAL TO THE PRODUCT OF (A) THE PER SHARE CURRENT FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK (AS DETERMINED BY THE BOARD IN GOOD
FAITH) AND (B) THE NUMBER OF SHARES SO PURCHASED.

 


(D)                                 AS A CONDITION PRECEDENT TO THE EXECUTIVE’S
RIGHT TO RECEIVE THE BENEFITS SET FORTH IN SECTION 4.3(C) HEREOF, THE EXECUTIVE
AGREES TO EXECUTE A RELEASE OF THE COMPANY AND ITS RESPECTIVE AFFILIATES,
OFFICERS, DIRECTORS, STOCKHOLDERS, EMPLOYEES, AGENTS, INSURERS, REPRESENTATIVES
AND SUCCESSORS FROM AND AGAINST ANY AND ALL CLAIMS THAT THE EXECUTIVE MAY HAVE
AGAINST ANY SUCH PERSON (AS DEFINED IN SECTION 5.4(F) HEREOF) RELATING TO THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY AND THE TERMINATION THEREOF, SUCH RELEASE
TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY.


 


(E)                                  ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, IF IT SHALL BE DETERMINED THAT ANY PAYMENT, VESTING,
DISTRIBUTION OR TRANSFER BY THE COMPANY OR ANY SUCCESSOR, OR ANY AFFILIATE OF
THE FOREGOING OR BY ANY OTHER PERSON OR THAT ANY OTHER EVENT OCCURRING WITH
RESPECT TO THE EXECUTIVE AND THE COMPANY FOR THE EXECUTIVE’S BENEFIT, WHETHER
PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE UNDER THE TERMS OF THIS
AGREEMENT OR OTHERWISE (INCLUDING UNDER ANY EMPLOYEE BENEFIT PLAN) (A “PAYMENT”)
WOULD BE SUBJECT TO OR RESULT IN THE IMPOSITION OF THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (AND
ANY REGULATIONS OR GUIDANCE PROMULGATED OR ISSUED THEREUNDER, ANY SUCCESSOR
PROVISION, AND ANY SIMILAR PROVISION OF STATE OR LOCAL INCOME TAX LAW)
(COLLECTIVELY, THE “EXCISE TAX”), THEN THE AMOUNT OF THE PAYMENT SHALL BE
REDUCED TO THE HIGHEST AMOUNT THAT MAY BE PAID BY THE COMPANY OR OTHER ENTITY
WITHOUT SUBJECTING ANY SUCH PAYMENT TO THE EXCISE TAX (THE “PAYMENT
REDUCTION”).  THE EXECUTIVE SHALL HAVE THE RIGHT TO DESIGNATE THOSE PAYMENTS OR
BENEFITS THAT SHALL BE REDUCED OR ELIMINATED UNDER THE PAYMENT REDUCTION TO
AVOID THE IMPOSITION OF THE EXCISE TAX, SUBJECT TO THE CONFIRMATION OF THE
ACCOUNTING FIRM (AS DEFINED HEREIN) WITH RESPECT TO THE INTENDED EFFECT THEREOF.


 

(I)                                     SUBJECT TO THE PROVISIONS OF
SECTION 4.3(E)(II), ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS
SECTION 4.3(E), INCLUDING WHETHER AND WHEN A PAYMENT IS SUBJECT TO SECTION 4999
AND THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION AND IN
DETERMINING AN APPROPRIATE PAYMENT REDUCTION, SHALL BE MADE BY KPMG LLP, OR ANY
OTHER NATIONALLY RECOGNIZED ACCOUNTING FIRM THAT SHALL BE THE COMPANY’S OUTSIDE
AUDITORS AT THE TIME OF SUCH DETERMINATION (THE “ACCOUNTING FIRM”), WHICH
ACCOUNTING FIRM SHALL PROVIDE DETAILED SUPPORTING CALCULATIONS TO THE EXECUTIVE
AND THE COMPANY WITHIN FIFTEEN (15) BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM
THE COMPANY OR THE EXECUTIVE THAT THERE WILL BE A PAYMENT THAT THE PERSON GIVING
NOTICE BELIEVES MAY BE SUBJECT TO THE EXCISE TAX.  ALL FEES AND EXPENSES OF THE
ACCOUNTING FIRM SHALL BE BORNE BY THE COMPANY.  ANY DETERMINATION BY THE
ACCOUNTING FIRM SHALL BE BINDING UPON THE COMPANY AND THE EXECUTIVE IN
DETERMINING WHETHER A PAYMENT REDUCTION IS REQUIRED AND THE AMOUNT THEREOF
(SUBJECT TO SECTIONS 4.3(E)(II) AND (III)), IN THE ABSENCE OF MATERIAL
MATHEMATICAL OR LEGAL ERROR.

 

(II)                                  AS A RESULT OF UNCERTAINTY IN THE
APPLICATION OF SECTION 4999 THAT MAY EXIST AT THE TIME OF THE INITIAL
DETERMINATION BY THE ACCOUNTING FIRM, IT MAY BE POSSIBLE THAT IN MAKING THE
CALCULATIONS REQUIRED TO BE

 

7

--------------------------------------------------------------------------------


 

MADE HEREUNDER, THE ACCOUNTING FIRM SHALL DETERMINE THAT A PAYMENT REDUCTION
NEED NOT BE MADE THAT PROPERLY SHOULD BE MADE (AN “OVERPAYMENT”) OR THAT A
PAYMENT REDUCTION NOT PROPERLY NEEDED TO BE MADE SHOULD BE MADE (AN
“UNDERPAYMENT”).  IF, WITHIN SEVENTY-FIVE (75) DAYS AFTER THE ACCOUNTING FIRM’S
INITIAL DETERMINATION UNDER SECTION 4.3(E)(I), THE ACCOUNTING FIRM SHALL
DETERMINE THAT AN OVERPAYMENT WAS MADE, ANY SUCH OVERPAYMENT SHALL BE TREATED
FOR ALL PURPOSES, TO THE EXTENT PRACTICABLE AND SUBJECT TO APPLICABLE LAW, AS A
LOAN TO THE EXECUTIVE WITH INTEREST AT THE APPLICABLE FEDERAL RATE PROVIDED FOR
IN SECTION 1274(D) OF THE CODE AND SHALL BE REPAID BY THE EXECUTIVE TO THE
COMPANY WITHIN THIRTY-FIVE (35) DAYS AFTER THE EXECUTIVE RECEIVES NOTICE OF THE
ACCOUNTING FIRM’S DETERMINATION; PROVIDED, HOWEVER, THAT THE AMOUNT TO BE REPAID
BY THE EXECUTIVE TO THE COMPANY EITHER AS A LOAN OR OTHERWISE AS A LUMP SUM
PAYMENT (WHERE A LOAN IS NOT PRACTICABLE OR PERMITTED BY LAW) SHALL BE REDUCED
TO THE EXTENT THAT ANY PORTION OF THE OVERPAYMENT TO BE REPAID WILL NOT BE
OFFSET BY A CORRESPONDING REDUCTION IN TAX BY REASON OF SUCH REPAYMENT OF THE
OVERPAYMENT.  IF THE ACCOUNTING FIRM SHALL DETERMINE THAT AN UNDERPAYMENT WAS
MADE, ANY SUCH UNDERPAYMENT SHALL BE DUE AND PAYABLE BY THE COMPANY TO THE
EXECUTIVE WITHIN THIRTY-FIVE (35) DAYS AFTER THE COMPANY RECEIVES NOTICE OF THE
ACCOUNTING FIRM’S DETERMINATION.

 

(III)                               THE EXECUTIVE SHALL GIVE WRITTEN NOTICE TO
THE COMPANY OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL,
WOULD REQUIRE THE PAYMENT BY THE EXECUTIVE OF AN EXCISE TAX, SUCH NOTICE TO BE
PROVIDED WITHIN FIFTEEN (15) DAYS AFTER THE EXECUTIVE SHALL HAVE RECEIVED
WRITTEN NOTICE OF SUCH CLAIM.  THE EXECUTIVE SHALL COOPERATE WITH THE COMPANY IN
DETERMINING WHETHER TO CONTEST OR PAY SUCH CLAIM AND SHALL NOT PAY SUCH CLAIM
WITHOUT THE WRITTEN CONSENT OF THE COMPANY, WHICH SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.

 

(IV)                              THIS SECTION 4.3(E) SHALL REMAIN IN FULL FORCE
AND EFFECT FOLLOWING THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY
REASON UNTIL THE EXPIRATION OF THE STATUTE OF LIMITATIONS ON THE ASSESSMENT OF
TAXES APPLICABLE TO THE EXECUTIVE FOR ALL PERIODS IN WHICH THE EXECUTIVE MAY
INCUR A LIABILITY FOR TAXES (INCLUDING EXCISE TAXES), INTEREST OR PENALTIES
ARISING OUT OF THE OPERATION OF THIS AGREEMENT.

 


(F)                                    FOR PURPOSES OF THIS AGREEMENT, THE
EXECUTIVE WOULD BE ENTITLED TO TERMINATE THE EXECUTIVE’S EMPLOYMENT FOR “GOOD
REASON” IF WITHOUT THE EXECUTIVE’S PRIOR WRITTEN CONSENT:


 

(I)                                     THE COMPANY FAILS TO COMPLY WITH ANY
MATERIAL OBLIGATION IMPOSED BY THIS AGREEMENT;

 

(II)                                  THE COMPANY CHANGES THE EXECUTIVE’S
POSITION FROM THAT OF AN EXECUTIVE VICE PRESIDENT; PROVIDED, HOWEVER, THAT (A) A
CHANGE IN THE EXECUTIVE’S DUTIES OR RESPONSIBILITIES WITHOUT A CHANGE IN THE
EXECUTIVE’S POSITION AS AN EXECUTIVE VICE PRESIDENT SHALL NOT CONSTITUTE GOOD
REASON AND (B) NOTHING

 

8

--------------------------------------------------------------------------------


 

HEREIN SHALL PROHIBIT THE COMPANY FROM CHANGING THE EXECUTIVE’S SPECIFIC TITLE
AS AN EXECUTIVE VICE PRESIDENT, NOTWITHSTANDING THE SPECIFIC TITLE SET FORTH IN
SECTION 1.1 HEREOF, BASED UPON THE COMPANY’S NEEDS FROM TIME TO TIME; OR

 

(III)                               THE COMPANY EFFECTS A REDUCTION IN THE
EXECUTIVE’S BASE SALARY, UNLESS ALL EXECUTIVES AT THE SAME LEVEL AS THE
EXECUTIVE RECEIVE A SUBSTANTIALLY SIMILAR REDUCTION IN BASE SALARY.

 


(G)                                 FOR PURPOSES OF THIS AGREEMENT, “CAUSE”
MEANS THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS, AND THE COMPANY
SHALL HAVE THE SOLE DISCRETION TO DETERMINE THE EXISTENCE OF CAUSE:


 

(I)                                     A FAILURE BY THE EXECUTIVE TO COMPLY
WITH ANY OBLIGATION UNDER THIS AGREEMENT;

 

(II)                                  THE EXECUTIVE’S BEING INDICTED FOR (A) ANY
FELONY OR (B) ANY MISDEMEANOR THAT CAUSES OR IS LIKELY TO CAUSE HARM OR
EMBARRASSMENT TO THE COMPANY OR ANY OF ITS AFFILIATES, IN THE REASONABLE
JUDGMENT OF THE BOARD;

 

(III)                               THEFT, EMBEZZLEMENT OR FRAUD BY THE
EXECUTIVE IN CONNECTION WITH THE PERFORMANCE OF THE EXECUTIVE’S DUTIES
HEREUNDER;

 

(IV)                              THE EXECUTIVE’S ENGAGING IN ANY ACTIVITY THAT
GIVES RISE TO A MATERIAL CONFLICT WITH THE COMPANY OR ANY OF ITS AFFILIATES;

 

(V)                                 THE MISAPPROPRIATION BY THE EXECUTIVE OF ANY
MATERIAL BUSINESS OPPORTUNITY OF THE COMPANY OR ANY OF ITS AFFILIATES;

 

(VI)                              ANY FAILURE TO COMPLY WITH, OBSERVE OR CARRY
OUT THE COMPANY’S RULES, REGULATIONS, POLICIES AND CODES OF ETHICS AND/OR
CONDUCT APPLICABLE TO ITS EMPLOYEES GENERALLY AND IN EFFECT FROM TIME TO TIME,
INCLUDING (WITHOUT LIMITATION) THOSE REGARDING CONFLICTS, POTENTIAL CONFLICTS OF
INTEREST OR THE APPEARANCE OF A CONFLICT OF INTEREST;

 

(VII)                           ANY FAILURE TO COMPLY WITH, OBSERVE OR CARRY OUT
THE RULES, REGULATIONS, POLICIES, DIRECTIONS, CODES OF ETHICS AND/OR CONDUCT AND
RESTRICTIONS ESTABLISHED OR APPROVED BY THE BOARD FROM TIME TO TIME FOR SENIOR
EXECUTIVE OFFICERS OF THE COMPANY, INCLUDING (WITHOUT LIMITATION) THOSE
REGARDING CONFLICTS, POTENTIAL CONFLICTS OF INTEREST OR THE APPEARANCE OF A
CONFLICT OF INTEREST;

 

(VIII)                        SUBSTANCE ABUSE OR USE OF ILLEGAL DRUGS THAT, IN
THE REASONABLE JUDGMENT OF THE BOARD, (A) IMPAIRS THE EXECUTIVE’S PERFORMANCE OF
THE EXECUTIVE’S DUTIES HEREUNDER OR (B) CAUSES OR IS LIKELY TO CAUSE HARM OR
EMBARRASSMENT TO THE COMPANY OR ANY OF ITS AFFILIATES; AND

 

(IX)                                ENGAGEMENT IN CONDUCT THAT EXECUTIVE KNOWS
OR SHOULD KNOW IS INJURIOUS TO THE COMPANY OR ANY OF ITS AFFILIATES.

 

9

--------------------------------------------------------------------------------



 


4.4                               TERMINATION FOR CAUSE, VOLUNTARY RESIGNATION
OTHER THAN FOR GOOD REASON OR ELECTION NOT TO EXTEND THE EMPLOYMENT PERIOD.


 


(A)                                  (I) THE COMPANY MAY, UPON ACTION OF THE
BOARD, TERMINATE THE EMPLOYMENT OF THE EXECUTIVE (AND THE EMPLOYMENT PERIOD) AT
ANY TIME FOR “CAUSE,” (II) THE EXECUTIVE MAY VOLUNTARILY RESIGN OTHER THAN FOR
GOOD REASON AND THEREBY TERMINATE THE EXECUTIVE’S EMPLOYMENT (AND THE EMPLOYMENT
PERIOD) UNDER THIS AGREEMENT AT ANY TIME UPON NOT LESS THAN THIRTY (30)-DAYS’
PRIOR WRITTEN NOTICE OR (III) EITHER THE COMPANY OR THE EXECUTIVE MAY ELECT NOT
TO EXTEND OR FURTHER EXTEND THE EMPLOYMENT PERIOD PURSUANT TO SECTION 2.2
HEREOF.


 


(B)                                 THE FOLLOWING PROVISIONS SHALL APPLY UPON
TERMINATION BY THE COMPANY FOR CAUSE, BY THE EXECUTIVE AS THE RESULT OF
RESIGNATION FOR OTHER THAN FOR GOOD REASON, OR BY THE COMPANY OR THE EXECUTIVE
AT THE END OF THE EMPLOYMENT PERIOD AS THE RESULT OF AN ELECTION NOT TO EXTEND
OR FURTHER EXTEND THE EMPLOYMENT PERIOD:


 

(I)                                     THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE ALL AMOUNTS OF EARNED BUT UNPAID BASE SALARY AND BENEFITS ACCRUED
THROUGH THE DATE OF SUCH TERMINATION.  EXCEPT AS PROVIDED BELOW, ALL OTHER
RIGHTS OF THE EXECUTIVE (AND ALL OBLIGATIONS OF THE COMPANY) HEREUNDER SHALL
TERMINATE AS OF THE DATE OF SUCH TERMINATION.

 

(II)                                  WITH RESPECT TO OUTSTANDING OPTIONS AND
OTHER EQUITY-BASED AWARDS HELD BY THE EXECUTIVE AS OF THE DATE OF TERMINATION
PURSUANT TO THIS SECTION 4.4, (A) ANY SUCH OPTIONS THAT ARE NOT VESTED OR
EXERCISABLE AS OF SUCH DATE OF TERMINATION SHALL IMMEDIATELY EXPIRE AND ANY SUCH
EQUITY-BASED AWARDS THAT ARE NOT VESTED AS OF SUCH DATE OF TERMINATION SHALL
IMMEDIATELY BE FORFEITED AND (B) ANY SUCH OPTIONS THAT ARE VESTED AND
EXERCISABLE AS OF SUCH DATE OF TERMINATION SHALL EXPIRE IMMEDIATELY FOLLOWING
THE EXPIRATION OF THE NINETY (90)-DAY PERIOD FOLLOWING SUCH DATE OF TERMINATION.

 

(III)                               WITH RESPECT TO ANY SHARES OF COMMON STOCK
HELD BY THE EXECUTIVE THAT ARE VESTED AS OF THE DATE OF TERMINATION PURSUANT TO
THIS SECTION 4.4 (OR ISSUED PURSUANT TO THE EXERCISE OF OPTIONS FOLLOWING SUCH
DATE OF TERMINATION PURSUANT TO SECTION 4.4(B)(II) HEREOF), FOR THE ONE HUNDRED
EIGHTY (180)-DAY PERIOD FOLLOWING SUCH DATE OF TERMINATION, THE COMPANY (OR ITS
DESIGNEE) SHALL HAVE THE RIGHT TO PURCHASE FROM THE EXECUTIVE AND THE EXECUTIVE
HEREBY AGREES TO SELL ANY OR ALL SUCH SHARES TO THE COMPANY (OR THE COMPANY’S
DESIGNEE) FOR AN AMOUNT EQUAL TO THE PRODUCT OF (A) THE PER SHARE CURRENT FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK (AS DETERMINED BY THE BOARD IN GOOD
FAITH) AND (B) THE NUMBER OF SHARES SO PURCHASED.

 


4.5                               RESIGNATION FROM OFFICER POSITIONS.  UPON THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON (UNLESS OTHERWISE
AGREED IN WRITING BY THE COMPANY AND THE EXECUTIVE), THE EXECUTIVE WILL BE
DEEMED TO HAVE RESIGNED, WITHOUT ANY FURTHER ACTION BY THE EXECUTIVE, FROM ANY
AND ALL OFFICER AND/OR DIRECTOR POSITIONS THAT THE EXECUTIVE, IMMEDIATELY PRIOR
TO SUCH TERMINATION, (A) HELD WITH THE COMPANY OR ANY OF ITS AFFILIATES AND
(B) HELD WITH ANY OTHER ENTITIES AT THE DIRECTION OF, OR AS A RESULT OF THE
EXECUTIVE’S AFFILIATION WITH, THE

 

10

--------------------------------------------------------------------------------



 


COMPANY OR ANY OF ITS AFFILIATES.  IF FOR ANY REASON THIS SECTION 4.5 IS DEEMED
TO BE INSUFFICIENT TO EFFECTUATE SUCH RESIGNATIONS, THEN EXECUTIVE WILL, UPON
THE COMPANY’S REQUEST, EXECUTE ANY DOCUMENTS OR INSTRUMENTS THAT THE COMPANY MAY
DEEM NECESSARY OR DESIRABLE TO EFFECTUATE SUCH RESIGNATIONS.  IN ADDITION, THE
EXECUTIVE HEREBY DESIGNATES THE SECRETARY OR ANY ASSISTANT SECRETARY OF THE
COMPANY AND OF ANY AFFILIATE TO EXECUTE ANY SUCH DOCUMENTS OR INSTRUMENTS AS THE
EXECUTIVE’S ATTORNEY-IN-FACT TO EFFECTUATE SUCH RESIGNATIONS IF EXECUTION BY THE
SECRETARY OR ANY ASSISTANT SECRETARY OF THE COMPANY OR AFFILIATE IS DEEMED BY
THE COMPANY OR THE AFFILIATE TO BE A MORE EXPEDIENT MEANS TO EFFECTUATE SUCH
RESIGNATION OR RESIGNATIONS.


 


4.6                               SECTION 409A OF THE CODE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE PARTIES MUTUALLY DESIRE TO AVOID
ADVERSE TAX CONSEQUENCES ASSOCIATED WITH THE APPLICATION OF SECTION 409A OF THE
CODE TO THIS AGREEMENT AND AGREE TO COOPERATE FULLY AND TAKE APPROPRIATE
REASONABLE ACTIONS TO AVOID ANY SUCH CONSEQUENCES UNDER SECTION 409A OF THE
CODE, INCLUDING DELAYING PAYMENTS AND REFORMING THE FORM OF THE AGREEMENT IF
SUCH ACTION WOULD REDUCE OR ELIMINATE TAXES AND/OR INTEREST PAYABLE AS A RESULT
OF SECTION 409A OF THE CODE. IN THIS REGARD, NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS SECTION 4, TO THE EXTENT NECESSARY TO COMPLY WITH SECTION 409A
OF THE CODE, ANY PAYMENT REQUIRED UNDER THIS SECTION 4 SHALL BE DEFERRED FOR A
PERIOD OF SIX (6) MONTHS, REGARDLESS OF THE CIRCUMSTANCES GIVING RISE TO OR THE
BASIS FOR SUCH PAYMENT.


 


5.                                      CONFIDENTIALITY, WORK PRODUCT AND
NON-COMPETITION AND NON-SOLICITATION.


 


5.1                               CONFIDENTIALITY.


 


(A)                                  IN CONNECTION WITH THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, THE COMPANY PROMISES TO PROVIDE THE EXECUTIVE WITH
ACCESS TO “CONFIDENTIAL INFORMATION” (AS DEFINED IN SECTION 5.4(D) HEREOF) IN
SUPPORT OF THE EXECUTIVE’S EMPLOYMENT DUTIES.  THE EXECUTIVE RECOGNIZES THAT THE
COMPANY’S BUSINESS INTERESTS REQUIRE A CONFIDENTIAL RELATIONSHIP BETWEEN THE
COMPANY AND THE EXECUTIVE AND THE FULLEST PRACTICAL PROTECTION AND CONFIDENTIAL
TREATMENT OF ALL CONFIDENTIAL INFORMATION.  AT ALL TIMES, BOTH DURING AND AFTER
THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL NOT DIRECTLY OR INDIRECTLY: 
(I) APPROPRIATE, DOWNLOAD, PRINT, COPY, REMOVE, USE, DISCLOSE, DIVULGE,
COMMUNICATE OR OTHERWISE “MISAPPROPRIATE” (AS DEFINED IN SECTION 5.4(E) HEREOF)
ANY CONFIDENTIAL INFORMATION, INCLUDING, WITHOUT LIMITATION, ORIGINALS OR COPIES
OF ANY CONFIDENTIAL INFORMATION, IN ANY MEDIA OR FORMAT, EXCEPT FOR THE
COMPANY’S BENEFIT WITHIN THE COURSE AND SCOPE OF THE EXECUTIVE’S EMPLOYMENT OR
WITH THE PRIOR WRITTEN CONSENT OF THE CHIEF EXECUTIVE OFFICER; OR (II) TAKE OR
ENCOURAGE ANY ACTION THAT WOULD CIRCUMVENT, INTERFERE WITH OR OTHERWISE DIMINISH
THE VALUE OR BENEFIT OF THE CONFIDENTIAL INFORMATION TO ANY OF THE COMPANY
PARTIES (AS DEFINED IN SECTION 5.4(B) HEREOF).


 


(B)                                 ALL CONFIDENTIAL INFORMATION, AND ALL OTHER
INFORMATION AND PROPERTY AFFECTING OR RELATING TO THE BUSINESS OF THE COMPANY
PARTIES WITHIN THE EXECUTIVE’S POSSESSION, CUSTODY OR CONTROL, REGARDLESS OF
FORM OR FORMAT, SHALL REMAIN, AT ALL TIMES, THE PROPERTY OF THE RESPECTIVE
COMPANY PARTIES, THE APPROPRIATION, USE AND/OR DISCLOSURE OF WHICH IS GOVERNED
AND RESTRICTED BY THIS AGREEMENT.


 


(C)                                  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT:

 

11

--------------------------------------------------------------------------------


 

(I)                                     THE EXECUTIVE OCCUPIES A UNIQUE POSITION
WITHIN THE COMPANY, AND THE EXECUTIVE IS AND WILL BE INTIMATELY INVOLVED IN THE
DEVELOPMENT AND/OR IMPLEMENTATION OF CONFIDENTIAL INFORMATION;

 

(II)                                  IN THE EVENT THE EXECUTIVE BREACHES THIS
SECTION 5.1 WITH RESPECT TO ANY CONFIDENTIAL INFORMATION, SUCH BREACH SHALL BE
DEEMED TO BE A MISAPPROPRIATION OF SUCH CONFIDENTIAL INFORMATION; AND

 

(III)                               ANY MISAPPROPRIATION OF CONFIDENTIAL
INFORMATION WILL RESULT IN IMMEDIATE AND IRREPARABLE HARM TO THE COMPANY.

 


(D)                                 UPON RECEIPT OF ANY FORMAL OR INFORMAL
REQUEST, BY LEGAL PROCESS OR OTHERWISE, SEEKING THE EXECUTIVE’S DIRECT OR
INDIRECT DISCLOSURE OR PRODUCTION OF ANY CONFIDENTIAL INFORMATION TO ANY PERSON,
THE EXECUTIVE SHALL PROMPTLY AND TIMELY NOTIFY THE COMPANY AND PROVIDE A
DESCRIPTION AND, IF APPLICABLE, HAND DELIVER A COPY OF SUCH REQUEST TO THE
COMPANY.  THE EXECUTIVE IRREVOCABLY NOMINATES AND APPOINTS THE COMPANY AS THE
EXECUTIVE’S TRUE AND LAWFUL ATTORNEY-IN-FACT TO ACT IN THE EXECUTIVE’S NAME,
PLACE AND STEAD TO PERFORM ANY ACT THAT THE EXECUTIVE MIGHT PERFORM TO DEFEND
AND PROTECT AGAINST ANY DISCLOSURE OF CONFIDENTIAL INFORMATION.


 


(E)                                  AT ANY TIME THE COMPANY MAY REQUEST, DURING
OR AFTER THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL DELIVER TO THE COMPANY ALL
ORIGINALS AND COPIES OF CONFIDENTIAL INFORMATION AND ALL OTHER INFORMATION AND
PROPERTY AFFECTING OR RELATING TO THE BUSINESS OF THE COMPANY PARTIES WITHIN THE
EXECUTIVE’S POSSESSION, CUSTODY OR CONTROL, REGARDLESS OF FORM OR FORMAT,
INCLUDING, WITHOUT LIMITATION ANY CONFIDENTIAL INFORMATION PRODUCED BY THE
EXECUTIVE.  BOTH DURING AND AFTER THE EMPLOYMENT PERIOD, THE COMPANY SHALL HAVE
THE RIGHT OF REASONABLE ACCESS TO REVIEW, INSPECT, COPY AND/OR CONFISCATE ANY
CONFIDENTIAL INFORMATION WITHIN THE EXECUTIVE’S POSSESSION, CUSTODY OR CONTROL.


 


(F)                                    UPON TERMINATION OR EXPIRATION OF THIS
AGREEMENT, THE EXECUTIVE SHALL IMMEDIATELY RETURN TO THE COMPANY ALL
CONFIDENTIAL INFORMATION, AND ALL OTHER INFORMATION AND PROPERTY AFFECTING OR
RELATING TO THE BUSINESS OF THE COMPANY PARTIES, WITHIN THE EXECUTIVE’S
POSSESSION, CUSTODY OR CONTROL, REGARDLESS OF FORM OR FORMAT, WITHOUT THE
NECESSITY OF A PRIOR COMPANY REQUEST.


 


(G)                                 DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE
REPRESENTS AND AGREES THAT THE EXECUTIVE WILL NOT USE OR DISCLOSE ANY
CONFIDENTIAL OR PROPRIETARY INFORMATION OR TRADE SECRETS OF OTHERS, INCLUDING
BUT NOT LIMITED TO FORMER EMPLOYERS, AND THAT THE EXECUTIVE WILL NOT BRING ONTO
THE PREMISES OF THE COMPANY OR ACCESS SUCH CONFIDENTIAL OR PROPRIETARY
INFORMATION OR TRADE SECRETS OF SUCH OTHERS, UNLESS CONSENTED TO IN WRITING BY
SAID OTHERS, AND THEN ONLY WITH THE PRIOR WRITTEN AUTHORIZATION OF THE COMPANY.


 


5.2                               WORK PRODUCT/INTELLECTUAL PROPERTY.


 


(A)                                  ASSIGNMENT.  THE EXECUTIVE HEREBY ASSIGNS
TO THE COMPANY ALL RIGHT, TITLE AND INTEREST TO ALL “WORK PRODUCT” (AS DEFINED
IN SECTION 5.4(H) HEREOF) THAT (I) RELATES TO ANY OF THE COMPANY PARTIES’ ACTUAL
OR ANTICIPATED BUSINESS, RESEARCH AND DEVELOPMENT OR EXISTING OR FUTURE PRODUCTS
OR SERVICES, OR (II)  IS CONCEIVED, REDUCED TO PRACTICE,

 

12

--------------------------------------------------------------------------------



 


DEVELOPED OR MADE USING ANY EQUIPMENT, SUPPLIES, FACILITIES, ASSETS, INFORMATION
OR RESOURCES OF ANY OF THE COMPANY PARTIES (INCLUDING, WITHOUT LIMITATION, ANY
INTELLECTUAL PROPERTY RIGHTS).


 


(B)                                 DISCLOSURE.  THE EXECUTIVE SHALL PROMPTLY
DISCLOSE WORK PRODUCT TO THE CHIEF EXECUTIVE OFFICER AND PERFORM ALL ACTIONS
REASONABLY REQUESTED BY THE COMPANY (WHETHER DURING OR AFTER THE EMPLOYMENT
PERIOD) TO ESTABLISH AND CONFIRM THE OWNERSHIP AND PROPRIETARY INTEREST OF ANY
OF THE COMPANY PARTIES IN ANY WORK PRODUCT (INCLUDING, WITHOUT LIMITATION, THE
EXECUTION OF ASSIGNMENTS, CONSENTS, POWERS OF ATTORNEY, APPLICATIONS AND OTHER
INSTRUMENTS).  THE EXECUTIVE SHALL NOT FILE ANY PATENT OR COPYRIGHT APPLICATIONS
RELATED TO ANY WORK PRODUCT EXCEPT WITH THE WRITTEN CONSENT OF THE CHIEF
EXECUTIVE OFFICER.


 


5.3                               NON-COMPETITION AND NON-SOLICITATION.


 


(A)                                  IN CONSIDERATION OF THE CONFIDENTIAL
INFORMATION BEING PROVIDED TO THE EXECUTIVE AS STATED IN SECTION 5.1 HEREOF, AND
OTHER GOOD AND VALUABLE NEW CONSIDERATION AS STATED IN THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, EMPLOYMENT AND/OR CONTINUED EMPLOYMENT WITH THE
COMPANY, AND THE BUSINESS RELATIONSHIPS, COMPANY GOODWILL, WORK EXPERIENCE,
CLIENT, CUSTOMER AND/OR VENDOR RELATIONSHIPS AND OTHER FRUITS OF EMPLOYMENT THAT
THE EXECUTIVE WILL HAVE THE OPPORTUNITY TO OBTAIN, USE AND DEVELOP UNDER THIS
AGREEMENT, THE EXECUTIVE AGREES TO THE RESTRICTIVE COVENANTS STATED IN THIS
SECTION 5.3.


 


(B)                                 DURING THE EMPLOYMENT PERIOD AND UNTIL THE
END OF THE RESTRICTED PERIOD (AS DEFINED IN SECTION 5.4(G) HEREOF), THE
EXECUTIVE AGREES THAT THE EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY, ON THE
EXECUTIVE’S OWN BEHALF OR ON THE BEHALF OF ANY OTHER PERSON, WITHIN THE UNITED
STATES OF AMERICA OR IN ANY OTHER COUNTRY OR TERRITORY IN WHICH THE BUSINESSES
OF THE COMPANY ARE CONDUCTED:


 

(I)                                     ENGAGE IN A COMPETING BUSINESS (AS
DEFINED IN SECTION 5.4(C) HEREOF), INCLUDING, WITHOUT LIMITATION, BY OWNING,
MANAGING, OPERATING, CONTROLLING, BEING EMPLOYED BY, PROVIDING SERVICES AS A
CONSULTANT OR INDEPENDENT CONTRACTOR TO OR PARTICIPATING IN THE OWNERSHIP,
MANAGEMENT, OPERATION OR CONTROL OF ANY COMPETING BUSINESS;

 

(II)                                  INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER,
VENDOR, SUPPLIER, LICENSOR OR OTHER PERSON IN A BUSINESS RELATIONSHIP WITH ANY
COMPANY PARTY, FOR OR WITH WHICH THE EXECUTIVE OR EMPLOYEES WORKING UNDER THE
EXECUTIVE’S SUPERVISION HAD ANY DIRECT OR INDIRECT RESPONSIBILITY OR CONTACT
DURING THE EMPLOYMENT PERIOD, (A) TO DO BUSINESS WITH A COMPETING BUSINESS OR
(B) TO CEASE, RESTRICT, TERMINATE OR OTHERWISE REDUCE BUSINESS WITH THE COMPANY
FOR THE BENEFIT OF A COMPETING BUSINESS, REGARDLESS OF WHETHER THE EXECUTIVE
INITIATES CONTACT; OR

 

(III)                               (A) SOLICIT, RECRUIT, PERSUADE, INFLUENCE OR
INDUCE, OR ATTEMPT TO SOLICIT, RECRUIT, PERSUADE, INFLUENCE OR INDUCE ANYONE
EMPLOYED OR OTHERWISE RETAINED BY ANY OF THE COMPANY PARTIES (INCLUDING ANY
INDEPENDENT CONTRACTOR OR CONSULTANT), TO CEASE OR LEAVE THEIR EMPLOYMENT OR
CONTRACTUAL OR

 

13

--------------------------------------------------------------------------------


 

CONSULTING RELATIONSHIP WITH ANY COMPANY PARTY, REGARDLESS OF WHETHER THE
EXECUTIVE INITIATES CONTACT FOR SUCH PURPOSES OR (B) HIRE, EMPLOY OR OTHERWISE
ATTEMPT TO ESTABLISH, FOR ANY PERSON, ANY EMPLOYMENT, AGENCY, CONSULTING,
INDEPENDENT CONTRACTOR OR OTHER BUSINESS RELATIONSHIP WITH ANY PERSON WHO IS OR
WAS EMPLOYED OR OTHERWISE RETAINED BY ANY OF THE COMPANY PARTIES (INCLUDING ANY
INDEPENDENT CONTRACTOR OR CONSULTANT).

 


(C)                                  THE PARTIES HERETO ACKNOWLEDGE AND AGREE
THAT, NOTWITHSTANDING ANYTHING IN SECTION 5.3(B)(I) HEREOF, (I) THE EXECUTIVE
MAY OWN OR HOLD, SOLELY AS PASSIVE INVESTMENTS, SECURITIES OF PERSONS ENGAGED IN
ANY BUSINESS THAT WOULD OTHERWISE BE INCLUDED IN SECTION 5.3(B)(I), AS LONG AS
WITH RESPECT TO EACH SUCH INVESTMENT THE SECURITIES HELD BY THE EXECUTIVE DO NOT
EXCEED FIVE PERCENT (5%) OF THE OUTSTANDING SECURITIES OF SUCH PERSON AND SUCH
SECURITIES ARE PUBLICLY TRADED AND REGISTERED UNDER SECTION 12 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), AND (II) THE EXECUTIVE
MAY SERVE ON THE BOARD OF DIRECTORS (OR OTHER COMPARABLE POSITION) OR AS AN
OFFICER OF ANY ENTITY AT THE REQUEST OF THE BOARD; PROVIDED, HOWEVER, THAT IN
THE CASE OF INVESTMENTS OTHERWISE PERMITTED UNDER CLAUSE (I) ABOVE, THE
EXECUTIVE SHALL NOT BE PERMITTED TO, DIRECTLY OR INDIRECTLY, PARTICIPATE IN, OR
ATTEMPT TO INFLUENCE, THE MANAGEMENT, DIRECTION OR POLICIES OF (OTHER THAN
THROUGH THE EXERCISE OF ANY VOTING RIGHTS HELD BY THE EXECUTIVE IN CONNECTION
WITH SUCH SECURITIES), OR LEND THE EXECUTIVE’S NAME TO, ANY SUCH PERSON.


 


(D)                                 THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT,
FOR PURPOSES OF THIS SECTION 5.3, INDIRECT ACTS BY THE EXECUTIVE SHALL INCLUDE,
WITHOUT LIMITATION, AN ACT BY THE EXECUTIVE’S SPOUSE, ANCESTOR, LINEAL
DESCENDANT, LINEAL DESCENDANT’S SPOUSE, SIBLING OR OTHER MEMBER OF THE
EXECUTIVE’S IMMEDIATE FAMILY.


 


(E)                                  THE EXECUTIVE ACKNOWLEDGES THAT (I) THE
RESTRICTIVE COVENANTS CONTAINED IN THIS SECTION 5.3 HEREOF ARE ANCILLARY TO AND
PART OF AN OTHERWISE ENFORCEABLE AGREEMENT, SUCH BEING THE AGREEMENTS CONCERNING
CONFIDENTIAL INFORMATION AND OTHER CONSIDERATION AS STATED IN THIS AGREEMENT,
(II) AT THE TIME THAT THESE RESTRICTIVE COVENANTS ARE MADE, THE LIMITATIONS AS
TO TIME, GEOGRAPHIC SCOPE AND ACTIVITY TO BE RESTRAINED, AS DESCRIBED HEREIN,
ARE REASONABLE AND DO NOT IMPOSE A GREATER RESTRAINT THAN NECESSARY TO PROTECT
THE GOOD WILL AND OTHER LEGITIMATE BUSINESS INTERESTS OF THE COMPANY, INCLUDING
WITHOUT LIMITATION, CONFIDENTIAL INFORMATION (INCLUDING TRADE SECRETS), CLIENT,
CUSTOMER AND/OR VENDOR RELATIONSHIPS, CLIENT AND/OR CUSTOMER GOODWILL AND
BUSINESS PRODUCTIVITY, (III) IN THE EVENT OF TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT, THE EXECUTIVE’S EXPERIENCES AND CAPABILITIES ARE SUCH THAT THE
EXECUTIVE CAN OBTAIN GAINFUL EMPLOYMENT WITHOUT VIOLATING THIS AGREEMENT AND
WITHOUT THE EXECUTIVE INCURRING UNDUE HARDSHIP, (IV) BASED ON THE RELEVANT
BENEFITS AND OTHER NEW CONSIDERATION PROVIDED FOR IN THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THE DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION, THE
RESTRICTIVE COVENANTS OF THIS SECTION 5.3, AS APPLICABLE ACCORDING TO THEIR
TERMS, SHALL REMAIN IN FULL FORCE AND EFFECT EVEN IN THE EVENT OF THE
EXECUTIVE’S INVOLUNTARY TERMINATION FROM EMPLOYMENT, WITH OR WITHOUT CAUSE AND
(V) THE EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT AND HAS GIVEN CAREFUL
CONSIDERATION TO THE RESTRAINTS IMPOSED UPON THE EXECUTIVE BY THIS AGREEMENT AND
CONSENTS TO THE TERMS OF THE RESTRICTIVE COVENANTS IN THIS SECTION 5.3, WITH THE
KNOWLEDGE THAT THIS AGREEMENT MAY BE TERMINATED AT ANY TIME IN ACCORDANCE WITH
THE PROVISIONS HEREOF.

 

14

--------------------------------------------------------------------------------


 


5.4          DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)           AN “AFFILIATE” OF ANY SPECIFIED PERSON MEANS ANY OTHER PERSON,
WHETHER NOW OR HEREAFTER EXISTING, DIRECTLY OR INDIRECTLY CONTROLLING OR
CONTROLLED BY, OR UNDER DIRECT OR INDIRECT COMMON CONTROL WITH, SUCH SPECIFIED
PERSON. FOR PURPOSES HEREOF, “CONTROL” OR ANY OTHER FORM THEREOF, WHEN USED WITH
RESPECT TO ANY PERSON, MEANS THE POWER TO DIRECT THE MANAGEMENT AND POLICIES OF
SUCH PERSON, DIRECTLY OR INDIRECTLY, WHETHER THROUGH THE OWNERSHIP OF VOTING
SECURITIES, BY CONTRACT OR OTHERWISE; AND THE TERMS “CONTROLLING” AND
“CONTROLLED” SHALL HAVE MEANINGS CORRELATIVE TO THE FOREGOING.


 


(B)           “COMPANY PARTIES” MEANS THE COMPANY, AND ITS DIRECT AND INDIRECT
PARENTS, SUBSIDIARIES AND AFFILIATES, AND THEIR SUCCESSORS IN INTEREST.


 


(C)           “COMPETING BUSINESS” MEANS ANY BUSINESS THAT COMPETES WITH ANY OF
THE COMPANY PARTIES, INCLUDING, WITHOUT LIMITATION, ANY ENTERPRISE THAT ENGAGES
IN, OWNS OR OPERATES BUSINESSES THAT MARKET, SELL, DISTRIBUTE, MANUFACTURE OR
OTHERWISE ARE INVOLVED IN THE HOME TEXTILE, HOUSEWARES OR HOME ACCESSORIES
INDUSTRIES.


 


(D)           CONFIDENTIAL INFORMATION.


 

(I)            DEFINITION. “CONFIDENTIAL INFORMATION” MEANS ANY AND ALL
MATERIAL, INFORMATION, IDEAS, INVENTIONS, FORMULAE, PATTERNS, COMPILATIONS,
PROGRAMS, DEVICES, METHODS, TECHNIQUES, PROCESSES, KNOW HOW, PLANS (MARKETING,
BUSINESS, STRATEGIC, TECHNICAL OR OTHERWISE), ARRANGEMENTS, PRICING AND OTHER
DATA OF OR RELATING TO ANY OF THE COMPANY PARTIES (AS WELL AS THEIR CUSTOMERS
AND/OR VENDORS) THAT IS CONFIDENTIAL, PROPRIETARY OR TRADE SECRET (A) BY ITS
NATURE, (B) BASED ON HOW IT IS TREATED OR DESIGNATED BY A COMPANY PARTY,
(C) BECAUSE THE DISCLOSURE OF WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE
BUSINESS OR PLANNED BUSINESS OF ANY OF THE COMPANY PARTIES AND/OR (D) AS A
MATTER OF LAW.

 

(II)           EXCLUSIONS.  CONFIDENTIAL INFORMATION DOES NOT INCLUDE MATERIAL,
DATA, AND/OR INFORMATION (A) THAT ANY COMPANY PARTY HAS VOLUNTARILY PLACED IN
THE PUBLIC DOMAIN, (B) THAT HAS BEEN LAWFULLY AND INDEPENDENTLY DEVELOPED AND
PUBLICLY DISCLOSED BY THIRD PARTIES, (C) THAT CONSTITUTES THE GENERAL
NON-SPECIALIZED KNOWLEDGE AND SKILLS GAINED BY THE EXECUTIVE DURING THE
EMPLOYMENT PERIOD OR (D) THAT OTHERWISE ENTERS THE PUBLIC DOMAIN THROUGH LAWFUL
MEANS; PROVIDED, HOWEVER, THAT THE UNAUTHORIZED APPROPRIATION, USE OR DISCLOSURE
OF CONFIDENTIAL INFORMATION BY THE EXECUTIVE, DIRECTLY OR INDIRECTLY, SHALL NOT
AFFECT THE PROTECTION AND RELIEF AFFORDED BY THIS AGREEMENT REGARDING SUCH
INFORMATION.

 

(III)          INCLUSIONS. CONFIDENTIAL INFORMATION INCLUDES, WITHOUT
LIMITATION, THE FOLLOWING INFORMATION (INCLUDING WITHOUT LIMITATION,
COMPILATIONS OR COLLECTIONS OF INFORMATION) RELATING OR BELONGING TO ANY COMPANY
PARTY (AS WELL AS THEIR CLIENTS, CUSTOMERS AND/OR VENDORS) AND CREATED,
PREPARED, ACCESSED, USED OR REVIEWED BY THE EXECUTIVE DURING OR AFTER THE
EMPLOYMENT

 

15

--------------------------------------------------------------------------------


 

PERIOD: (1) PRODUCT AND MANUFACTURING INFORMATION, SUCH AS INGREDIENTS,
COMBINATIONS OF INGREDIENTS AND MANUFACTURING PROCESSES; (2) SCIENTIFIC AND
TECHNICAL INFORMATION, SUCH AS RESEARCH AND DEVELOPMENT, TESTS AND TEST RESULTS,
FORMULAE AND FORMULATIONS, STUDIES AND ANALYSIS; (3) FINANCIAL AND COST
INFORMATION, SUCH AS OPERATING AND PRODUCTION COSTS, COSTS OF GOODS SOLD, COSTS
OF SUPPLIES AND MANUFACTURING MATERIALS, NON-PUBLIC FINANCIAL STATEMENTS AND
REPORTS, PROFIT AND LOSS INFORMATION, MARGIN INFORMATION AND FINANCIAL
PERFORMANCE INFORMATION; (4) CUSTOMER RELATED INFORMATION, SUCH AS CUSTOMER
RELATED CONTRACTS, ENGAGEMENT AND SCOPE OF WORK LETTERS, PROPOSALS AND
PRESENTATIONS, CUSTOMER-RELATED CONTACTS, LISTS, IDENTITIES AND PROSPECTS,
PRACTICES, PLANS, HISTORIES, REQUIREMENTS AND NEEDS, PRICE INFORMATION AND
FORMULAE AND INFORMATION CONCERNING CLIENT OR CUSTOMER PRODUCTS, SERVICES,
BUSINESSES OR EQUIPMENT SPECIFICATIONS; (5) VENDOR AND SUPPLIER RELATED
INFORMATION, SUCH AS THE IDENTITIES, PRACTICES, HISTORY OR SERVICES OF ANY
VENDORS OR SUPPLIERS AND VENDOR OR SUPPLIER CONTACTS; (6) SALES, MARKETING AND
PRICE INFORMATION, SUCH AS MARKETING AND SALES PROGRAMS AND RELATED DATA, SALES
AND MARKETING STRATEGIES AND PLANS, SALES AND MARKETING PROCEDURES AND
PROCESSES, PRICING METHODS, PRACTICES AND TECHNIQUES AND PRICING SCHEDULES AND
LISTS; (7) DATABASE, SOFTWARE AND OTHER COMPUTER RELATED INFORMATION, SUCH AS
COMPUTER PROGRAMS, DATA, COMPILATIONS OF INFORMATION AND RECORDS, SOFTWARE AND
COMPUTER FILES, PRESENTATION SOFTWARE AND COMPUTER-STORED OR BACKED-UP
INFORMATION INCLUDING, BUT NOT LIMITED TO, E-MAILS, DATABASES, WORD PROCESSED
DOCUMENTS, SPREADSHEETS, NOTES, SCHEDULES, TASK LISTS, IMAGES AND VIDEO;
(8) EMPLOYEE-RELATED INFORMATION, SUCH AS LISTS OR DIRECTORIES IDENTIFYING
EMPLOYEES, REPRESENTATIVES AND CONTRACTORS, AND INFORMATION REGARDING THE
COMPETENCIES (KNOWLEDGE, SKILL, EXPERIENCE), COMPENSATION AND NEEDS OF
EMPLOYEES, REPRESENTATIVES AND CONTRACTORS AND TRAINING METHODS; AND
(9) BUSINESS- AND OPERATION-RELATED INFORMATION, SUCH AS OPERATING METHODS,
PROCEDURES, TECHNIQUES, PRACTICES AND PROCESSES, INFORMATION ABOUT ACQUISITIONS,
CORPORATE OR BUSINESS OPPORTUNITIES, INFORMATION ABOUT PARTNERS AND POTENTIAL
INVESTORS, STRATEGIES, PROJECTIONS AND RELATED DOCUMENTS, CONTRACTS AND LICENSES
AND BUSINESS RECORDS, FILES, EQUIPMENT, NOTEBOOKS, DOCUMENTS, MEMORANDA,
REPORTS, NOTES, SAMPLE BOOKS, CORRESPONDENCE, LISTS AND OTHER WRITTEN AND
GRAPHIC BUSINESS RECORDS.

 


(E)           “MISAPPROPRIATE”, OR ANY FORM THEREOF, MEANS:


 

(I)            THE ACQUISITION OF ANY CONFIDENTIAL INFORMATION BY A PERSON WHO
KNOWS OR HAS REASON TO KNOW THAT THE CONFIDENTIAL INFORMATION WAS ACQUIRED BY
THEFT, BRIBERY, MISREPRESENTATION, BREACH OR INDUCEMENT OF A BREACH OF A DUTY TO
MAINTAIN SECRECY OR ESPIONAGE THROUGH ELECTRONIC OR OTHER MEANS (EACH, AN
“IMPROPER MEANS”); OR

 

(II)           THE DISCLOSURE OR USE OF ANY CONFIDENTIAL INFORMATION WITHOUT THE
EXPRESS CONSENT OF THE COMPANY BY A PERSON WHO (A) USED IMPROPER MEANS TO
ACQUIRE KNOWLEDGE OF THE CONFIDENTIAL INFORMATION, (B) AT THE TIME OF DISCLOSURE
OR USE, KNEW OR HAD REASON TO KNOW THAT HIS OR HER KNOWLEDGE OF THE CONFIDENTIAL
INFORMATION WAS (X) DERIVED FROM OR THROUGH A

 

16

--------------------------------------------------------------------------------


 

PERSON WHO HAD UTILIZED IMPROPER MEANS TO ACQUIRE IT, (Y) ACQUIRED UNDER
CIRCUMSTANCES GIVING RISE TO A DUTY TO MAINTAIN ITS SECRECY OR LIMIT ITS USE OR
(Z) DERIVED FROM OR THROUGH A PERSON WHO OWED A DUTY TO THE COMPANY TO MAINTAIN
ITS SECRECY OR LIMIT ITS USE OR (C) BEFORE A MATERIAL CHANGE OF HIS OR HER
POSITION, KNEW OR HAD REASON TO KNOW THAT IT WAS CONFIDENTIAL INFORMATION AND
THAT KNOWLEDGE OF IT HAD BEEN ACQUIRED BY ACCIDENT OR MISTAKE.

 


(F)            “PERSON” MEANS ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, JOINT VENTURE, ASSOCIATION, BUSINESS TRUST, JOINT-STOCK
COMPANY, ESTATE, TRUST, UNINCORPORATED ORGANIZATION, GOVERNMENT OR OTHER AGENCY
OR POLITICAL SUBDIVISION THEREOF OR ANY OTHER LEGAL OR COMMERCIAL ENTITY.


 


(G)           “RESTRICTED PERIOD” MEANS THE LONGER OF (I) TWELVE (12) MONTHS
AFTER THE DATE OF TERMINATION OF EMPLOYMENT (THE EXECUTIVE’S LAST DAY OF WORK
FOR THE COMPANY) OR (II) THE PERIOD DURING WHICH THE EXECUTIVE IS RECEIVING
PAYMENTS FROM THE COMPANY PURSUANT TO SECTION 4 HEREOF.


 


(H)           “WORK PRODUCT” MEANS ALL PATENTS AND PATENT APPLICATIONS, ALL
INVENTIONS, INNOVATIONS, IMPROVEMENTS, DEVELOPMENTS, METHODS, DESIGNS, ANALYSES,
DRAWINGS, REPORTS, CREATIVE WORKS, DISCOVERIES, SOFTWARE, COMPUTER PROGRAMS,
MODIFICATIONS, ENHANCEMENTS, KNOW-HOW, FORMULATIONS, CONCEPTS AND IDEAS, AND ALL
SIMILAR OR RELATED INFORMATION (IN EACH CASE WHETHER OR NOT PATENTABLE), ALL
COPYRIGHTS AND COPYRIGHTABLE WORKS, ALL TRADE SECRETS, CONFIDENTIAL INFORMATION,
AND ALL OTHER INTELLECTUAL PROPERTY AND INTELLECTUAL PROPERTY RIGHTS THAT ARE
CONCEIVED, REDUCED TO PRACTICE, DEVELOPED OR MADE BY THE EXECUTIVE EITHER ALONE
OR WITH OTHERS IN THE COURSE OF EMPLOYMENT WITH THE COMPANY (INCLUDING
EMPLOYMENT PRIOR TO THE DATE OF THIS AGREEMENT).


 


5.5          REMEDIES.  BECAUSE THE EXECUTIVE’S SERVICES ARE UNIQUE AND BECAUSE
THE EXECUTIVE HAS ACCESS TO CONFIDENTIAL INFORMATION, THE EXECUTIVE ACKNOWLEDGES
AND AGREES THAT IF THE EXECUTIVE BREACHES ANY OF THE PROVISIONS OF SECTION 5
HEREOF, THE COMPANY MAY SUFFER IMMEDIATE AND IRREPARABLE HARM FOR WHICH MONETARY
DAMAGES ALONE WILL NOT BE A SUFFICIENT REMEDY. THE RESTRICTIVE COVENANTS STATED
IN SECTION 5 HEREOF ARE WITHOUT PREJUDICE TO THE COMPANY’S RIGHTS AND CAUSES OF
ACTION AT LAW.


 


5.6          INTERPRETATION; SEVERABILITY.


 


(A)           THE EXECUTIVE HAS CAREFULLY CONSIDERED THE POSSIBLE EFFECTS ON THE
EXECUTIVE OF THE COVENANTS NOT TO COMPETE, THE CONFIDENTIALITY PROVISIONS AND
THE OTHER OBLIGATIONS CONTAINED IN THIS AGREEMENT, AND THE EXECUTIVE RECOGNIZES
THAT THE COMPANY HAS MADE EVERY EFFORT TO LIMIT THE RESTRICTIONS PLACED UPON THE
EXECUTIVE TO THOSE THAT ARE REASONABLE AND NECESSARY TO PROTECT THE COMPANY’S
LEGITIMATE BUSINESS INTERESTS.


 


(B)           THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE RESTRICTIVE
COVENANTS SET FORTH IN THIS AGREEMENT ARE REASONABLE AND NECESSARY IN ORDER TO
PROTECT THE COMPANY’S VALID BUSINESS INTERESTS. IT IS THE INTENTION OF THE
PARTIES HERETO THAT THE COVENANTS, PROVISIONS AND AGREEMENTS CONTAINED HEREIN
SHALL BE ENFORCEABLE TO THE FULLEST EXTENT ALLOWED BY LAW. IF ANY COVENANT,
PROVISION OR AGREEMENT CONTAINED HEREIN IS FOUND BY A COURT HAVING JURISDICTION
TO BE UNREASONABLE IN DURATION, SCOPE OR CHARACTER OF RESTRICTIONS, OR OTHERWISE
TO BE

 

17

--------------------------------------------------------------------------------


 


UNENFORCEABLE, SUCH COVENANT, PROVISION OR AGREEMENT SHALL NOT BE RENDERED
UNENFORCEABLE THEREBY, BUT RATHER THE DURATION, SCOPE OR CHARACTER OF
RESTRICTIONS OF SUCH COVENANT, PROVISION OR AGREEMENT SHALL BE DEEMED REDUCED OR
MODIFIED WITH RETROACTIVE EFFECT TO RENDER SUCH COVENANT, PROVISION OR AGREEMENT
REASONABLE OR OTHERWISE ENFORCEABLE (AS THE CASE MAY BE), AND SUCH COVENANT,
PROVISION OR AGREEMENT SHALL BE ENFORCED AS MODIFIED. IF THE COURT HAVING
JURISDICTION WILL NOT REVIEW THE COVENANT, PROVISION OR AGREEMENT, THE PARTIES
HERETO SHALL MUTUALLY AGREE TO A REVISION HAVING AN EFFECT AS CLOSE AS PERMITTED
BY APPLICABLE LAW TO THE PROVISION DECLARED UNENFORCEABLE. THE PARTIES HERETO
AGREE THAT IF A COURT HAVING JURISDICTION DETERMINES, DESPITE THE EXPRESS INTENT
OF THE PARTIES HERETO, THAT ANY PORTION OF THE COVENANTS, PROVISIONS OR
AGREEMENTS CONTAINED HEREIN ARE NOT ENFORCEABLE, THE REMAINING COVENANTS,
PROVISIONS AND AGREEMENTS HEREIN SHALL BE VALID AND ENFORCEABLE. MOREOVER, TO
THE EXTENT THAT ANY PROVISION IS DECLARED UNENFORCEABLE, THE COMPANY SHALL HAVE
ANY AND ALL RIGHTS UNDER APPLICABLE STATUTES OR COMMON LAW TO ENFORCE ITS RIGHTS
WITH RESPECT TO ANY AND ALL CONFIDENTIAL INFORMATION OR UNFAIR COMPETITION BY
THE EXECUTIVE.


 


6.             MISCELLANEOUS.


 


6.1          PUBLIC STATEMENTS.


 


(A)           MEDIA NONDISCLOSURE.  THE EXECUTIVE AGREES THAT DURING THE
EMPLOYMENT PERIOD OR AT ANY TIME THEREAFTER, EXCEPT AS MAY BE AUTHORIZED IN
WRITING BY THE COMPANY, THE EXECUTIVE WILL NOT DIRECTLY OR INDIRECTLY DISCLOSE
OR RELEASE TO THE MEDIA ANY INFORMATION CONCERNING OR RELATING TO ANY ASPECT OF
THE EXECUTIVE’S EMPLOYMENT OR TERMINATION FROM EMPLOYMENT WITH THE COMPANY
AND/OR ANY ASPECT OF ANY DISPUTE THAT IS THE SUBJECT OF THIS AGREEMENT. FOR THE
PURPOSES OF THIS AGREEMENT, THE TERM “MEDIA” INCLUDES, WITHOUT LIMITATION, ANY
NEWS ORGANIZATION, STATION, PUBLICATION, SHOW, WEBSITE, WEB LOG (BLOG), BULLETIN
BOARD, CHAT ROOM AND/OR PROGRAM (PAST, PRESENT AND/OR FUTURE), WHETHER PUBLISHED
THROUGH THE MEANS OF PRINT, RADIO, TELEVISION AND/OR THE INTERNET OR OTHERWISE,
AND ANY MEMBER, REPRESENTATIVE, AGENT AND/OR EMPLOYEE OF THE SAME.


 


(B)           NON-DISPARAGEMENT.  THE EXECUTIVE AGREES THAT DURING THE
EMPLOYMENT PERIOD OR AT ANY TIME THEREAFTER, THE EXECUTIVE WILL NOT MAKE ANY
STATEMENTS, COMMENTS OR COMMUNICATIONS IN ANY FORM, ORAL, WRITTEN OR ELECTRONIC
TO ANY MEDIA OR ANY CUSTOMER, CLIENT OR SUPPLIER OF THE COMPANY OR ANY OF ITS
AFFILIATES, WHICH WOULD CONSTITUTE LIBEL, SLANDER OR DISPARAGEMENT OF THE
COMPANY OR ANY OF ITS AFFILIATES, INCLUDING, WITHOUT LIMITATION, ANY SUCH
STATEMENTS, COMMENTS OR COMMUNICATIONS THAT CRITICIZE, RIDICULE OR ARE
DEROGATORY TO THE COMPANY OR ANY OF ITS AFFILIATES; PROVIDED, HOWEVER, THAT THE
TERMS OF THIS SECTION 6.1(B) SHALL NOT APPLY TO COMMUNICATIONS BETWEEN THE
EXECUTIVE AND, AS APPLICABLE, THE EXECUTIVE’S ATTORNEYS OR OTHER PERSONS WITH
WHOM COMMUNICATIONS WOULD BE SUBJECT TO A CLAIM OF PRIVILEGE EXISTING UNDER
COMMON LAW, STATUTE OR RULE OF PROCEDURE. THE EXECUTIVE FURTHER AGREES THAT THE
EXECUTIVE WILL NOT IN ANY WAY SOLICIT ANY SUCH STATEMENTS, COMMENTS OR
COMMUNICATIONS FROM OTHERS.


 


6.2          ARBITRATION.  SUBJECT TO THE RIGHTS UNDER SECTION 6.3 HEREOF TO
SEEK INJUNCTIVE OR OTHER EQUITABLE RELIEF, BINDING ARBITRATION SHALL BE THE
EXCLUSIVE REMEDY FOR ANY AND ALL DISPUTES, CLAIMS OR CONTROVERSIES, WHETHER
STATUTORY, CONTRACTUAL OR OTHERWISE, BETWEEN THE PARTIES HERETO ARISING

 

18

--------------------------------------------------------------------------------



 


UNDER OR RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY OR
TERMINATION FROM THE COMPANY (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT OF
DAMAGES, OR THE CALCULATION OF ANY BONUS OR OTHER AMOUNT OR BENEFIT DUE)
(COLLECTIVELY, “DISPUTES”). THE PARTIES EACH WAIVE THE RIGHT TO A JURY TRIAL AND
WAIVE THE RIGHT TO ADJUDICATE THEIR DISPUTES UNDER THIS AGREEMENT OUTSIDE THE
ARBITRATION FORUM PROVIDED FOR IN THIS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED
IN THIS AGREEMENT. IN THE EVENT EITHER PARTY PROVIDES A NOTICE OF ARBITRATION OF
ANY DISPUTE TO THE OTHER PARTY, THE PARTIES AGREE TO SUBMIT THAT DISPUTE TO A
SINGLE ARBITRATOR SELECTED FROM A PANEL OF ARBITRATORS OF JAMS LOCATED IN
GREATER NEW YORK CITY-SOUTHERN NEW JERSEY AREA. THE ARBITRATION WILL BE GOVERNED
BY THE JAMS COMPREHENSIVE ARBITRATION RULES AND PROCEDURES IN EFFECT AT THE TIME
THE ARBITRATION IS COMMENCED. IF FOR ANY REASON JAMS CANNOT SERVE AS THE
ARBITRATION ADMINISTRATOR, THE COMPANY MAY SELECT AN ALTERNATIVE ARBITRATION
ADMINISTRATOR SUCH AS THE AMERICAN ARBITRATION ASSOCIATION, TO SERVE UNDER THE
TERMS OF THIS AGREEMENT.


 


(A)           VENUE.  THE PARTIES STIPULATE AND AGREE THAT THE EXCLUSIVE VENUE
OF ANY SUCH ARBITRATION PROCEEDING (AND OF ANY OTHER PROCEEDING, INCLUDING ANY
COURT PROCEEDING, UNDER THIS AGREEMENT) SHALL BE PASSAIC COUNTY, NEW JERSEY (THE
“AGREED VENUE”).


 


(B)           AUTHORITY AND DECISION.  THE ARBITRATOR SHALL HAVE THE AUTHORITY
TO AWARD THE SAME DAMAGES AND OTHER RELIEF THAT A COURT COULD AWARD. THE
ARBITRATOR SHALL ISSUE A REASONED AWARD EXPLAINING THE DECISION AND ANY DAMAGES
AWARDED. THE ARBITRATOR’S DECISION WILL BE FINAL AND BINDING UPON THE PARTIES
AND ENFORCEABLE BY A COURT OF COMPETENT JURISDICTION. THE PARTIES WILL ABIDE BY
AND PERFORM ANY AWARD RENDERED BY THE ARBITRATOR. IN RENDERING THE AWARD, THE
ARBITRATOR SHALL STATE THE REASONS THEREFOR, INCLUDING (WITHOUT LIMITATION) ANY
COMPUTATIONS OF ACTUAL DAMAGES OR OFFSETS, IF APPLICABLE.


 


(C)           FEES AND COSTS.  IN THE EVENT OF ARBITRATION UNDER THE TERMS OF
THIS AGREEMENT, THE FEES CHARGED BY JAMS OR OTHER ARBITRATION ADMINISTRATOR AND
THE ARBITRATOR SHALL BE BORNE BY THE PARTIES AS DETERMINED BY THE ARBITRATOR,
EXCEPT FOR ANY INITIAL REGISTRATION FEE, WHICH THE PARTIES SHALL BEAR EQUALLY.
OTHERWISE, THE PARTIES SHALL EACH BEAR THEIR OWN COSTS, EXPENSES AND ATTORNEYS’
FEES INCURRED IN ARBITRATION; PROVIDED, HOWEVER, THAT THE PREVAILING PARTY SHALL
BE ENTITLED TO RECOVER AND HAVE AWARDED ITS ATTORNEYS’ FEES, COURT COSTS,
ARBITRATION EXPENSES, AND ITS PORTION OF THE FEES AND COSTS CHARGED BY JAMS OR
OTHER ARBITRATION ADMINISTRATOR, REGARDLESS OF WHICH PARTY INITIATED THE
PROCEEDINGS, IN ADDITION TO ANY OTHER RELIEF TO WHICH IT MAY BE ENTITLED.


 


(D)           LIMITED SCOPE.  THE FOLLOWING ARE EXCLUDED FROM BINDING
ARBITRATION UNDER THIS AGREEMENT: CLAIMS FOR WORKERS’ COMPENSATION BENEFITS OR
UNEMPLOYMENT BENEFITS; REPLEVIN; AND CLAIMS FOR WHICH A BINDING ARBITRATION
AGREEMENT IS INVALID AS A MATTER OF LAW.


 


6.3          INJUNCTIVE RELIEF.  THE PARTIES HERETO MAY SEEK INJUNCTIVE RELIEF
IN ARBITRATION; PROVIDED, HOWEVER, THAT AS AN EXCEPTION TO THE ARBITRATION
AGREEMENT SET FORTH IN

 

19

--------------------------------------------------------------------------------


 


SECTION 6.2 HEREOF, THE PARTIES, IN ADDITION TO ALL OTHER AVAILABLE REMEDIES,
SHALL EACH HAVE THE RIGHT TO INITIATE AN ACTION IN ANY COURT OF COMPETENT
JURISDICTION IN ORDER TO REQUEST INJUNCTIVE OR OTHER EQUITABLE RELIEF REGARDING
THE TERMS OF SECTIONS 5 OR 6.2 HEREOF. THE EXCLUSIVE VENUE OF ANY SUCH
PROCEEDING SHALL BE IN THE AGREED VENUE. THE PARTIES AGREE (A) TO SUBMIT TO THE
JURISDICTION OF ANY COMPETENT COURT IN THE AGREED VENUE, (B) TO WAIVE ANY AND
ALL DEFENSES THE EXECUTIVE MAY HAVE ON THE GROUNDS OF LACK OF JURISDICTION OF
SUCH COURT AND (C) THAT NEITHER PARTY SHALL BE REQUIRED TO POST ANY BOND,
UNDERTAKING OR OTHER FINANCIAL DEPOSIT OR GUARANTEE IN SEEKING OR OBTAINING SUCH
EQUITABLE RELIEF. EVIDENCE ADDUCED IN ANY SUCH PROCEEDING FOR AN INJUNCTION MAY
BE USED IN ARBITRATION AS WELL. THE EXISTENCE OF THIS RIGHT SHALL NOT PRECLUDE
OR OTHERWISE LIMIT THE APPLICABILITY OR EXERCISE OF ANY OTHER RIGHTS AND
REMEDIES THAT A PARTY HERETO MAY HAVE AT LAW OR IN EQUITY.


 


6.4          SETTLEMENT OF EXISTING RIGHTS.  IN EXCHANGE FOR THE OTHER TERMS OF
THIS AGREEMENT, THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT: (A) THE EXECUTIVE’S
ENTRY INTO THIS AGREEMENT IS A CONDITION OF EMPLOYMENT AND/OR CONTINUED
EMPLOYMENT WITH THE COMPANY, AS APPLICABLE; (B) EXCEPT AS OTHERWISE PROVIDED
HEREIN, THIS AGREEMENT WILL REPLACE ANY EXISTING EMPLOYMENT AGREEMENT BETWEEN
THE PARTIES AND THEREBY ACT AS A NOVATION, IF APPLICABLE; (C) THE EXECUTIVE IS
BEING PROVIDED WITH ACCESS TO CONFIDENTIAL INFORMATION, INCLUDING, WITHOUT
LIMITATION, PROPRIETARY TRADE SECRETS OF ONE OR MORE COMPANY PARTIES, TO WHICH
THE EXECUTIVE HAS NOT PREVIOUSLY HAD ACCESS; (D) ALL COMPANY INVENTIONS AND
INTELLECTUAL PROPERTY DEVELOPED BY THE EXECUTIVE DURING ANY PAST EMPLOYMENT WITH
THE COMPANY AND ALL GOODWILL DEVELOPED WITH THE COMPANY’S CLIENTS, CUSTOMERS AND
OTHER BUSINESS CONTACTS BY THE EXECUTIVE DURING ANY PAST EMPLOYMENT WITH
COMPANY, AS APPLICABLE, IS THE EXCLUSIVE PROPERTY OF THE COMPANY; AND (E) ALL
CONFIDENTIAL INFORMATION AND/OR SPECIALIZED TRAINING ACCESSED, CREATED, RECEIVED
OR UTILIZED BY THE EXECUTIVE DURING ANY PAST EMPLOYMENT WITH COMPANY, AS
APPLICABLE, WILL BE SUBJECT TO THE RESTRICTIONS ON CONFIDENTIAL INFORMATION
DESCRIBED IN THIS AGREEMENT, WHETHER PREVIOUSLY SO AGREED OR NOT.


 


6.5          ENTIRE AGREEMENT; WAIVER.  THIS AGREEMENT CONTAINS THE ENTIRE
AGREEMENT BETWEEN THE EXECUTIVE AND THE COMPANY WITH RESPECT TO THE SUBJECT
MATTER HEREOF, AND SUPERSEDES ANY AND ALL PRIOR UNDERSTANDINGS OR AGREEMENTS,
WHETHER WRITTEN OR ORAL. NO MODIFICATION OR ADDITION HERETO OR WAIVER OR
CANCELLATION OF ANY PROVISION HEREOF SHALL BE VALID EXCEPT BY A WRITING SIGNED
BY THE PARTY TO BE CHARGED THEREWITH. NO DELAY ON THE PART OF ANY PARTY TO THIS
AGREEMENT IN EXERCISING ANY RIGHT OR PRIVILEGE PROVIDED HEREUNDER OR BY LAW
SHALL IMPAIR, PREJUDICE OR CONSTITUTE A WAIVER OF SUCH RIGHT OR PRIVILEGE.


 


6.6          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS.


 


6.7          SUCCESSORS AND ASSIGNS; BINDING AGREEMENT.  THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR HEIRS, PERSONAL REPRESENTATIVES,
SUCCESSORS AND PERMITTED ASSIGNS. THIS AGREEMENT IS A PERSONAL CONTRACT, AND,
EXCEPT AS SPECIFICALLY SET FORTH HEREIN, THE RIGHTS AND INTERESTS OF THE
EXECUTIVE HEREIN MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED
BY ANY PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHERS. AS USED HEREIN,
THE TERM “SUCCESSOR” AS IT RELATES TO THE COMPANY, SHALL INCLUDE, BUT NOT BE
LIMITED TO, ANY SUCCESSOR BY

 

20

--------------------------------------------------------------------------------


 


WAY OF MERGER, CONSOLIDATION OR SALE OF ALL OR SUBSTANTIALLY ALL OF SUCH
PERSON’S ASSETS OR EQUITY INTERESTS.


 


6.8          REPRESENTATION BY COUNSEL; INDEPENDENT JUDGMENT.  EACH OF THE
PARTIES HERETO ACKNOWLEDGES THAT (A) IT OR THE EXECUTIVE HAS READ THIS AGREEMENT
IN ITS ENTIRETY AND UNDERSTANDS ALL OF ITS TERMS AND CONDITIONS, (B) IT OR THE
EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT WITH ANY INDIVIDUALS OF ITS OR THE
EXECUTIVE’S CHOICE REGARDING ITS OR THE EXECUTIVE’S AGREEMENT TO THE PROVISIONS
CONTAINED HEREIN, INCLUDING LEGAL COUNSEL OF ITS OR THE EXECUTIVE’S CHOICE, AND
ANY DECISION NOT TO WAS THE EXECUTIVE’S OR ITS ALONE AND (C) IT OR THE EXECUTIVE
IS ENTERING INTO THIS AGREEMENT OF ITS OR THE EXECUTIVE’S OWN FREE WILL, WITHOUT
COERCION FROM ANY SOURCE, BASED UPON ITS OR THE EXECUTIVE’S OWN INDEPENDENT
JUDGMENT.


 


6.9          INTERPRETATION.  THE PARTIES AND THEIR RESPECTIVE LEGAL COUNSEL
ACTIVELY PARTICIPATED IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT, AND IN
THE EVENT OF ANY AMBIGUITY OR MISTAKE HEREIN, OR ANY DISPUTE AMONG THE PARTIES
WITH RESPECT TO THE PROVISIONS HERETO, NO PROVISION OF THIS AGREEMENT SHALL BE
CONSTRUED UNFAVORABLY AGAINST ANY OF THE PARTIES ON THE GROUND THAT THE
EXECUTIVE, IT, OR THE EXECUTIVE’S OR ITS COUNSEL WAS THE DRAFTER THEREOF.


 


6.10        SURVIVAL.  THE PROVISIONS OF SECTIONS 4.3(E), 5 AND 6 HEREOF SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


6.11        NOTICES.  ALL NOTICES AND COMMUNICATIONS HEREUNDER SHALL BE IN
WRITING AND SHALL BE DEEMED PROPERLY GIVEN AND EFFECTIVE WHEN RECEIVED, IF SENT
BY FACSIMILE OR TELECOPY, OR BY POSTAGE PREPAID BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, OR BY OTHER DELIVERY SERVICE WHICH PROVIDES EVIDENCE
OF DELIVERY, AS FOLLOWS:


 

If to the Company, to:

 

Linens ’n Things, Inc.

6 Brighton Road

Clifton, New Jersey 07015

Attention: General Counsel

 

with a copy (which shall not constitute notice) to:

 

Gardere Wynne Sewell LLP

1601 Elm Street, Suite 3000

Dallas, Texas 75201-4761

Attention: Ronald M. Gaswirth, Esq.

Telephone: (214) 999-4601

Facsimile: (214) 999-3601

E-mail: rgaswirth@gardere.com

 

21

--------------------------------------------------------------------------------


 

If to the Executive, to:

 

Scott Silver

At the most recent address of the Executive on file
with the Company

 

or to such other address as one party may provide in writing to the other party
from time to time.

 


6.12        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT. FACSIMILE TRANSMISSION OF
ANY SIGNED ORIGINAL DOCUMENT OR RETRANSMISSION OF ANY SIGNED FACSIMILE
TRANSMISSION WILL BE DEEMED THE SAME AS DELIVERY OF AN ORIGINAL. AT THE REQUEST
OF ANY PARTY, THE PARTIES WILL CONFIRM FACSIMILE TRANSMISSION BY SIGNING A
DUPLICATE ORIGINAL DOCUMENT.


 


6.13        CAPTIONS.  PARAGRAPH HEADINGS ARE FOR CONVENIENCE ONLY AND SHALL NOT
BE CONSIDERED A PART OF THIS AGREEMENT.


 


6.14        NO THIRD PARTY BENEFICIARY RIGHTS.  EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT, NO ENTITY SHALL HAVE ANY RIGHT TO ENFORCE ANY PROVISION OF THIS
AGREEMENT, EVEN IF INDIRECTLY BENEFITED BY IT.


 


6.15        WITHHOLDING.  ANY PAYMENTS PROVIDED FOR HEREUNDER SHALL BE PAID NET
OF ANY APPLICABLE WITHHOLDING REQUIRED UNDER FEDERAL, STATE OR LOCAL LAW AND ANY
ADDITIONAL WITHHOLDING TO WHICH EXECUTIVE HAS AGREED.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement, intending it
as a document under seal, on the Execution Date to be effective for all purposes
as of the Effective Date.

 

 

LINENS ’N THINGS, INC.

 

 

 

 

 

By:

  /s/ ROBERT J. DINICOLA

 

 

Robert J. DiNicola

 

 

Chairman of the Board and

 

 

Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

 

 

  /s/ SCOTT SILVER

 

Name: Scott Silver

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Definition of Change of Control

 

“Change of Control” means:

 

(1)           any event occurs the result of which is that any “Person,” as such
term is used in Sections 13(d) and 14(d) of the Exchange Act, other than one or
more Permitted Holders or their Related Parties, becomes the beneficial owner,
as defined in Rules l3d-3 and l3d-5 under the Exchange Act (except that a Person
shall be deemed to have “beneficial ownership” of all shares that any such
Person has the right to acquire within one year) directly or indirectly, of more
than 50% of the Voting Stock of Holding or any successor company, including,
without limitation, through a merger or consolidation or purchase of Voting
Stock of Holding; provided that none of the Permitted Holders or their Related
Parties have the right or ability by voting power, contract or otherwise to
elect or designate for election a majority of the Board; provided further that
the transfer of 100% of the Voting Stock of Holding to a Person that has an
ownership structure identical to that of Holding prior to such transfer, such
that Holding becomes a wholly owned Subsidiary of such Person, shall not be
treated as a Change of Control;

 

(2)           after an initial public offering of Capital Stock of Holding,
during any period of two (2) consecutive years, individuals who at the beginning
of such period constituted the Board, together with any new directors whose
election by such Board or whose nomination for election by the stockholders of
Holding was approved by a vote of a majority of the directors of Holding then
still in office who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board then in office;

 

(3)           the sale, lease, transfer, conveyance or other disposition, in one
or a series of related transactions other than a merger or consolidation, of all
or substantially all of the assets of Holding and its Subsidiaries taken as a
whole to any Person or group of related Persons other than a Permitted Holder or
a Related Party of a Permitted Holder; or

 

(4)           the adoption of a plan relating to the liquidation or dissolution
of Holding.

 

For purposes of this definition, the following terms shall have the meanings set
forth below:

 

An “Affiliate” of any specified Person means any other Person, whether now or
hereafter existing, directly or indirectly controlling or controlled by, or
under direct or indirect common control with, such specified Person. For
purposes hereof, “control” or any other form thereof, when used with respect to
any Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.

 

“Apollo” means Apollo Management V, L.P. and its Affiliates or any entity
controlled thereby or any of the partners thereof.

 

A-1

--------------------------------------------------------------------------------


 

“Board” means the Board of Directors of Holding or any committee thereof duly
authorized to act on behalf of such Board of Directors.

 

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in, however designated, equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holding” means Linens Holding Co., a Delaware corporation.

 

“Permitted Holder” means any of Apollo, NRDC Real Estate Advisors I, LLC or
Silver Point Capital Fund Investments, LLC.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, business trust, joint-stock company,
estate, trust, unincorporated organization, government or other agency or
political subdivision thereof or any other legal or commercial entity.

 

“Preferred Stock” as applied to the Capital Stock of any corporation means
Capital Stock of any class or classes, however designated, that is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.

 

“Related Party” means:

 

(1)           any controlling stockholder, 50% (or more) owned Subsidiary, or
immediate family member (in the case of an individual) of any Permitted Holder;
or

 

(2)           any trust, corporation, partnership, limited liability company or
other entity, the beneficiaries, stockholders, partners, members, owners or
Persons beneficially holding an 50% or more controlling interest of which
consist of any one or more Permitted Holders and/or such other Persons referred
to in the immediately preceding clause (1).

 

“Subsidiary” means, with respect to any specified Person:

 

(1)           any corporation, association or other business entity of which
more than 50% of the total voting power of shares of Capital Stock entitled
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

 

(2)           any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or
(b) the only general

 

A-2

--------------------------------------------------------------------------------


 

partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

 

“Voting Stock” of an entity means all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

 

Notwithstanding anything to the contrary in this Exhibit A, the definition of
Change of Control shall be interpreted consistently with the definition of
“Change of Control” contained in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and regulations and guidance issued by the
Internal Revenue Service under Section 409A of the Code, including IRS Notice
2005-1.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Fringe Benefits

 

1.             Health insurance in accordance with the Company’s health
insurance plan or program in effect from time to time.

 

2.             Prescription drug coverage in accordance with the Company’s
health insurance plan or program, or separate prescription drug coverage plan or
program, in effect from time to time.

 

3.             Dental insurance in accordance with the Company’s dental
insurance plan or program in effect from time to time.

 

4.             Long-term disability insurance in accordance with the Company’s
long-term disability insurance plan or program in effect from time to time.

 

5.             Eligibility for life insurance coverage in such amount as the
Company makes available to its employees or executives, subject to a bi-weekly
payroll deduction for the premium and completion by the Executive of any
authorization documentation.

 

6.             Cellular telephone and service.

 

7.             Annual financial planning services through Joel Isaacson Company,
or a reasonable substitute therefor, as may be determined by the Company from
time to time.

 

B-1

--------------------------------------------------------------------------------